 492DECISIONSOF NATIONALLABOR RELATIONS BOARDWhite Cross Stores,Inc.andGeorge P. Bianchi, Jr.Case 6-CA-4630November 10, 1970DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn April 28, 1970, Trial Examiner Bernard J. Seffissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengagingincertainunfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the GeneralCounsel filed a brief in support of the Trial Examin-er's Decision. The General Counsel subsequently filedcross-exceptions and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, and briefs, and the entire record in this case,and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner, as modifiedbelow.The General Counsel filed exceptions to the TrialExaminer's failure to include language in his Recom-mended Order to clearly reflect his finding thatRespondent had violated Section 8(a)(1) of the Act bypromulgating a procedural bulletin which purportedto confer supervisory status on Bianchi for thepurpose of preventing him from exercising his rightsunder the Act. We find merit in this exception, andwill, accordingly,modify the Order and Notice toinclude language which is designated to remedy thisspecific independent violation of Section 8(a)(l) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, White CrossStores, Inc., Pittsburgh, Pennsylvania, its officers,agents, successors, and assigns, shall take the action186 NLRB No. 32set forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete the present paragraph 1(h) and substi-tute the following:"(h) Promulgating an official company bulletin orother official company publication which purports todesignate employees as supervisors for the purpose ofpreventing employees from exercising their rightsunder the Act."2.Insert the following as paragraph 2(b) andreletter the subsequent paragraphs accordingly:"(b)Notify George Bianchi, if presently serving inthe Armed Forces of the United States of his right tofull reinstatement, upon application, in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended, afterdischarge from the Armed Forces."3.Delete the ninth indented paragraph in theNotice to Employees, marked "Appendix" and insertin its place, the following language:WE WILL NOT designate employees as supervi-sors, through the promulgation or issuance ofcompany bulletins or other written memoranda, orby other means, in order to prevent said employeesfrom supporting or assisting any union.1The GeneralCounsel exceptsto the TrialExaminer's finding that theGeneral Counselmade a motion to strike Kardon's testimony, and to theTrialExaminer'sreversalof his ruling granting the motion to strikeKardon's testimony,as no motion to strike wasmade bytheGeneralCounsel. The General Counseland Respondent both exceptedto the TrialExaminer's implicationthatKardon's testimony was on the record, sinceRespondent had made an offer of proof asto histestimony.We do notregard theTrialExaminer's reversal of hispriorruling as prejudicial error.Even if we were to consider Respondent's offerof proof asaffirmativeevidence,itwould not affect our determination regarding the disposition ofthis case.2 In his Decision, the Trial Examinerstated that Bishop worked as areliefpharmacist at Braddock in 1968 and that Eugene Davis was thepredecessor to Bianchi at the BraddockPharmacy.We note that Bishopworked relief in 1969 and that it was Bishop who was Bianchi'spredecessor.In other portionsof the TrialExaminer's Decision, the TrialExaminer has stated these factscorrectly.Those inadvertent errors on thepartof the Trial Examiner are correctedaccordingly.Basing ourdeterminationonly on thecontent of Zimmerman's testimony,we agreewith the Trial Examiner's finding that he should not be credited.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBERNARD J. SEFF, Trial Examiner: In this proceeding, theGeneral Counsel of the National Labor Relations Board(hereincalled theGeneralCounsel and the Board,respectively) issued a complaint alleging that White CrossStores, Inc. (herein called the Respondent and/or theCompany), had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3)of the National LaborRelationsAct, as amended(herein called the Act). The answer to the complaintadmitted some of its allegations,denied the commission ofany unfair labor practices, and pleaded affirmatively thatBianchi was a supervisor and/or a managerial employeeand thus, was not an employee within the meaning of the WHITE CROSS STORES, INC.Act. Pursuant to notice, a hearing was held before me atPittsburgh, Pennsylvania, on various days, commencingwith November 25, 1969, through January 14, 1970 (12hearing days were required to hear this case); all partieswere afforded full opportunity to call and examine and tocross-examine witnesses, to argue orally, and thereafter tosubmit briefs. Exhaustive briefs were submitted by thepartieswhich were carefully considered and which werehelpful to me. On June 16, 1969, Bianchi filed a chargealleging that the Company committed unfair laborpractices and that he was unlawfully terminated because ofhis union activities. There is no labor organization activelyinvolved in this matter. Complaint and notice of hearingalleging violations of Section 8(a)(1) and (3) were issued bythe Regional Director on October 15, 1969.1Upon the entire record 2 in the case, including myevaluation of the reliability of the witnesses based upon myobservation of their demeanor, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Pennsylvania corporation, is engaged inthe retail sale of drugs and related items at its various retaildrugstores located in several States of the United States.During the 12 months preceding the issuance of thiscomplaint, Respondent had a gross volume of business inexcessof $500,000 and received goods and materials valuedin excessof $50,000 for use at its Pennsylvania retail outlets,directlyfrom points outside the Commonwealth ofPennsylvania.It is alleged and I find that Respondent is and has been atall timesmaterial herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE UNIONSReferences are made in the course of this Decision to theOffice and Professional Employees International Union,AFL-CIO,and Retail,Wholesale and Department StoreUnion,Local 101,AFL-CIO,hereinafter referred to as theUnions, and these Unions are now,and have been at alltimesmaterialherein,labor organizations within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Preliminary StatementWhite Cross Stores, Inc., is engaged in the retail sale ofdrugs and health and beauty aid products. It first came intoexistence in 1961. It presently operates 135 stores with 96pharmacies in 11 States. It maintains its central office inMonroeville, Pennsylvania.The instant proceeding is concerned only with theBraddock Avenue, Pittsburgh, Pennsylvania, facility of theRespondent's chain of stores and involves the activities ofIAll dates refer to 1969 unless otherwise indicated2On March 6, 1970, the General Counsel made a motion to correct thetranscript whichmotion is directed to page 592, line 22 On March 11,1970,Respondent's counsel submitted a response in opposition to the493George P. Bianchi,the ChargingParty,which took placeonly at this store.B.SupervisoryHierarchy1.Chain of commandThe Respondent in its answer admitted the supervisorystatus of Vice President of Pharmacies,Emanuel Zimmer-man. It was stipulated during the course of the hearing thatMyron Zimmerman(nickname Spike),Stanley Perlow, andIrving Goldman were supervisors within the meaning of theAct.2.Separation of functions of supervisors inBraddock storeA pharmacymanager isin charge of the pharmacy andtheBraddock store also has a store manager and anassistant store manager who are in charge of the health andbeauty aid department and one of whom is always presentwhenever the facility is open. Each department isindependently operated and has its own line of supervision.The pharmacist-manager and the store manager are neverthe same person and the pharmacy supervisors are not storesupervisors. They also operate under different policies andprocedures.The pharmacist-manager reports to a pharmacy supervi-sorwhose office is located in his home. Pharmacists-managers also frequently report directly to the VicePresident of Pharmacies when situations come up whichrequire immediate attention.There are 6 pharmacysupervisors, each responsible for from 15 to 16 stores. Theirduties are to generally oversee the pharmacies for whichthey are responsible. They also often relieve the pharmacistmanager by taking the place of a particular manager in apharmacy, for example, during the days off and vacationsof the particular pharmacist-manager.The pharmacy supervisor reports to the Vice President ofPharmacies Emanuel Zimmerman, who is in charge of theCompany's entire pharmacy operation throughout itschain.Emanuel Zimmerman's office is located at thecentraloffice inMonroeville.Director of PharmaciesMyron (Spike) ZimmermanassistsEmanuelZimmermanby coordinating pharmacy supervisors, working on specialprojects, investigating acquisitions, and occasionally, whennecessary, acting in the place of a pharmacymanager.The store manager andassistantstore manager report toa store supervisor. There are 20 store supervisors eachresponsible for from 6 to 8 health and beauty aid stores.The store manager andassistantmanager report to adivision manager, who, in turn, reports to Vice President ofOperations Eugene Klein.The corporate secretary, C. William Moffitt, is responsi-bleforpersonnel, legal,and leasing matters on acompanywide basis. Respondent contends that Moffittactively participates with E.Zimmermanand Klein in thelabor and personnel decisions in their respective areas.General Counsel'smotionto correctthe transcriptwhich vigorouslyproteststhemaking of the change requestedby the GeneralCounsel Ihereby denythe GeneralCounsel'smotion to correct the transcript. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecretaryMoffitt, Vice President Zimmerman, and Kleinreport directly to Company President Donald Robinson.C.Description of Physical PremisesThe Braddock facility is segregated both physically andfunctionally into two separate departments, the store areaand the pharmacy. The pharmacy area, which accounts forapproximately 15 percent of the entire area floor space atBraddock Avenue, is physically separated from the storearea by counters and walls. There is a common entrance tothe store and pharmacy areas and there is no separateentranceto the pharmacy. The store and the pharmacyoperations are not integrated in any manner. As isexplained,supra,each is separately supervised and has itsown displays, merchandising departments, and maintainsseparate payrolls and accounting practices.1.Store hoursThe complete Braddock store is open from 9 a.m. to 9p.m. on Monday, Friday, and Saturday, and from 9 a.m. to5:30 p.m. on Tuesday, Wednesday, and Thursday.2.Bianchi's hoursUp until May 1969 Bianchi worked 46 hours per week onthe following schedule: Monday, 4 p.m. to 9 p.m.; Tuesdaythrough Thursday, 9 a.m. to 5:30 p.m.; Friday, 9 a.m. to 9p.m.; and Saturday, 9 a.m. to 12:30 p.m. During the hourswhen Bianchi wasnot scheduled to work relief pharmacistswere assignedto cover the pharmacy. For example, onMondays the relief pharmacist worked from 9 a.m. to 4p.m. and on Saturday from noon to 5:30 p.m. It is to benoted thatBianchi wasnot scheduled to work with anotherpharmacist except for the one half hour overlap period onSaturdays from 12 to 12:30 p.m. during whichtime he wasoccupiedin completingthe vast paper work required byRespondents.3.Hours of LorettaBittnerBittner was a store clerk who worked in the store area fulltime until she began to work in the pharmacy approximate-ly in January 1969. She began to work 10 hours a week onMondays from 1 p.m. to 6 p.m. and Saturdays from 1 p.m.to 6 p.m. In March 1969 her hours on Saturday werechanged so that she commenced work at 12 p.m. instead of1p.m. Prior to approximately January 1969 there was noclerk in the pharmacy area.The record indicates that Bianchi was seldom workingduring periods of time when relief pharmacists were in thestore.This is self-evident because the function of a reliefpharmacist is to relieve the pharmacist. Whatever overlapoccurred during which time Bianchi might be present with arelief pharmacist was for a very short period of time andseldom for more than one half hour.D.Bianchi's Job Duties and Responsibilities1.Professional responsibilitiesBianchi was the State certified pharmacist in charge.Bianchi was issued a State permit certifying that theBraddock facility was under his management.Bianchi wasthe sole possessor of this permit for the Braddock storewhile he was employed there as the pharmacist. As a legalmatter this certificate issues only to the registeredpharmacy manager who is responsible for all operationsinvolving the practice of pharmacy at a specificlocation. Inorder for the Respondent to comply with various Federaland State regulations,Bianchi was required to performvarious tasks of a professional nature, including thecompletion of appropriateGovernment forms. Theseincludedmaintenance of various records not otherwisediscussed and the distribution of narcotics in accordancewith Federal and State regulations.One of the requisites needed to operate the pharmacy inBraddock was for the Respondent to forward an applica-tion form to the State government.Bianchi signed this forma few weeks after he began to work for Respondent. VicePresident Zimmerman informed Bianchi that he was to bethe pharmacist-manager at the Braddock facility and thathe was forwarding to him various forms for his signature. Inaddition, Bianchi was required to sign a power of attorneyform which authorized him to order and utilize order formsrequired by Federal law for the purchaseofnarcotics.Additionally, in order to comply with various Govern-ment regulations,itwas Bianchi'sduty tomaintainprescription files which contain records of poisonous drugssoldwithout a prescription. Bianchi was required tomaintain copies of invoices relating to the purchase of so-called"abuse"drugs.Poison records, "abuse" druginvoices, as well as other records of narcotics kept at thepharmacy were open to inspection by various Federalauthorities. It should be pointed out that althoughBianchiwas responsible for maintaining these records,this taskentailed routine bookkeeping procedures. In accordancewith Respondent's policy, which is exemplified by certainof General Counsel exhibits included in the record, Bianchiwas required to comply with various State and Federalstatutes and regulations relating to the issuance of drugs.He was specifically instructed to be aware of the narcoticslaws in the Commonwealth of Pennsylvania. Respondent,for its part, promulgated specific policies in relation to theissuance of narcotics.While Bianchi did not refuse to sell adrug to a customer who presented him with a prescription,he did, on various occasions, refuse to sell exempt narcoticsto variouscustomers. In compliance with police requests,Bianchi refused to sell exempt narcotics to certainindividuals who had been identified to him by the police asnarcotic addicts.2.Instructions concerning Bianchi's performanceon the joba.Specificinstructions with regard to regular dutiesRespondent frequently issued, on a regular basis, analmost bewildering series of written instructions in the formof pharmacy bulletins,inserts to be placed in a so-calledProceduralManual,pricing data,and numerous otherwritten instructions which were mailed to all pharmacists.In addition to explicit written instructions which coveredevery conceivable aspect of the proper implementation ofcompany policies with respect to the day-to-day operations WHITE CROSS STORES, INC.495of the Braddock pharmacy, Bianchi frequently receivedoral instructions.These were given to him by variouscompany supervisors on their periodic visits to theBraddock pharmacy. Respondent provided Bianchi withdetailed and mandatory instructions in many phases of hiswork.These instructions had their genesis from five distinctsources: (1) instructions received during Bianchi's trainingperiod; (2) verbalinstructionsof pharmacy supervisors; (3)Respondent's Procedural Manual; (4) pharmacy bulletinsand (5) Respondent's Price Book which explicates the retailprices pharmacists-managers are required to charge foritemswhich they sell. Respondent SecretaryMoffittsubstantially confirmed these facts when he testified thatRespondent instructed its pharmacists-managers as to theirduties and responsibilities through the training program,through procedure bulletins which came out in the form ofadditions to the Procedural Manual, and in pharmacybulletins published by the Company.At the timeBianchibegan his employment at theBraddock facility on December 4, 1967, his predecessor aspharmacist manager, Thomas Bishop,trained Bianchi inthe various policies and procedures relating to all the jobfunctions he would have to fulfill as a pharmacist-manager.During this 3-week periodBianchi alsohad severalconversationswith his pharmacy supervisor, Perlow, inwhich Perlow fleshed out in verbal instructions thosematters that related to Respondent's policies and proce-dures that Perlow felt needed to be explained more fullythan were set forth in the written instructions sent toBianchi.The Respondent's Procedural Manual, which is includedin the record,discloses that it contains a complete set ofinstructions as to practically all phases of a pharmacist-manager's responsibilities.Bianchi testified on directexamination that during the training period Bishop toldhim that the Procedural Manual was to be his "bible." Theextent towhichthemanual itselfwas regarded by theRespondent as. a singularly important document is borneout by the following quotation from the manual whichappearsunder date July 15, 1965, and provides that:(1) All Pharmacistsare to carefully read and learn allprocedures in the book. You will be questioned on allprocedures in this book.It is imperative that proceduresare carefully understood so as to avoid costly mistakes.An examination on a random basis of some of thepharmacybulletinswhich were received into evidencediscloses that they are complete sets of instructions issuedon a weekly basis relating to those tasks which pharmacists-managers are required to perform and to general statementsof policy.At one time during the course of Bianchi's employmentRespondent required its pharmacists-managers to initial itsbulletins after all the required tasks were completed andthen forward such bulletins to the central office. Further,the record also contains some earlier bulletins whichinclude a space in which the pharmacists-managers wererequired to place their initials, and by so doing theindividuals indicated that they understood the particularinstructions or policies.b.Prescription responsibilitiesThe Company's operational procedurals were equallyapplied to allWhite Cross pharmacies, including itsBraddock pharmacy. The bulletins which have beendiscussed,supra,were mailed out on a companywide basisand apparently received by all of the Company's pharma-cies operating under its centralized direction.In short, the duties of the pharmacists employed byRespondent included inventory and ordering; customerrelations; sale of pharmaceutical supplies and equipment;and establishing the price for the various items sold inaccordance with meticulously detailed instructions as tohow the prices of the items sold were to be determined.The main function of Bianchi was to fill prescriptions. Hetestified that on the average he filled approximately 360prescriptions per week. Although the actual filling of theprescription, i.e., the mixing of the proper chemicals, wasclearly a professional task, the remainder of the procedurewas a routine act to be accomplished in accordance withspecific instructions contained in Respondent's ProcedureManual and pharmacy bulletins and through the verbalinstructions which he received from his supervisors. In thisconnection it should be noted that whenever Bianchi had aproblem concerning which he could not find a specificanswer in the written instructions received from theCompany, he did not hesitate to pick up the telephone andcall Vice President Emanuel Zimmerman directly to receivefinal instructions.In accordance with the procedure set forth in detail in thedocuments referred to above, Bianchi said that when acustomer approached the counter he was ordered towelcome the customer with a greeting such as "goodmorning" or "good afternoon." The importance of thisapproach was emphasized by the Respondent in numerouspharmacy bulletins. After obtaining the prescription fromthecustomer,Bianchiwas instructed to place thecustomer's name on a call-check form supplied by theRespondent. After returning a portion of the call-check tothe customer, Bianchi informed the customer how long hewould have to wait for his prescription. When the physicaltask of filling the prescription had been completed Bianchiobtained the price of the prescription in accordance withthemethod specifically required by the Respondent.Bianchi then stamped the front and back of the prescriptionwith a machine which imprinted sequential numbers. Hethen typed on a label furnished by the Respondent certaininformation including the customer's name, the prescrip-tionnumber, the physician's name, the date of theprescription, the date it was filled, and the directions for itsuse.After these responsibilities had been discharged,Bianchi placed his initials and date on the front of theprescription form, and was instructed to doublecheck allthework he had performed. After he completed thisdoublecheck he placed hisinitials onthe back portion ofthe form certifying that he had carefully checked theprescription for accuracy. The completed prescription wasthen placed in a white bag furnished by the Respondent,two parts of the call-check were stapled to the bag, and theprice of the prescription was placed on the call-check. Thebag was then placed in either one of two boxes labeled A toM or N to Z according to the initials of the customer's last 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDname.This entire procedure is spelled out in detail,including specific instructions on the use of a call-check,proper labeling of prescriptions,and doublecheckingprescriptions for accuracy.The record contains exhibitswhich set forth what has been described,supra.Respondent also required Bianchi to follow particularpolicies on refilling prescriptions and, in this connection,specific instructions were communicated to him in relationto the proper handling of prescriptions containing variousclasses of narcotics.In conjunction with the filling of prescriptions, it was partofBianchi'sprofessional responsibilities tomaintainprescription files.Three files were maintained: one for class"A" and "B"narcotics,one for"AB" drugs, and the otherfor all other prescriptions.These files,which consist of acollection of prescriptions,are filed in numerical sequence.Here again specific instructions on the setting up of theprescription filing cabinet are included in the ProceduralManual.c.Inventory responsibilitiesBianchi was responsible for the proper maintenance ofthe pharmacy inventory,which contained both prescriptionand nonprescription products.Basically,there were fivephases for this responsibility:stocking of shelves, monitor-ing the inventory,ordering products,receipt of products,and disposal of obsolete merchandise.Each phase of thisjob function was routine in nature and performed strictly inaccordance with particular instructions issued by Respon-dent.(1) Stocking of shelvesStocking of prescription products is done on shelveswhich are arranged in alphabetical order by companies andwithin each company,theproducts are stocked inalphabetical order proceeding from right to left on the shelf.Bishop instructed Bianchi as to the operation of this planduring his training period and thereafter Bianchi receivedadditional instructions of similar nature from pharmacysupervisors.InOctober 1968 Respondent moved hisoperation from its then address to a larger store located onthe same streetand very closeto where the original storewas situated.At the time Bianchi took over the newfacilityhe found that pharmacy shelves had already been set up inthe fashion described above by various pharmacy supervi-sors of Respondent.(2)Controlling the InventoryThe record shows that Respondent obtains pharmaceuti-cal and nonpharmaceutical products from three primesources: (1) the Redistribution store, (2) direct sources, and(3)wholesalers. The Respondent owns the Redistributionstore where it repackages drugs from large sized containersinto smaller size containers and distributes the latter to itspharmacies pursuant to specific order requests from thepharmacist-manager.For purposes of easy referenceRespondent issues a listing of the products which arecarried in the Redistribution store. Changes in this listingare announced in pharmacy bulletins. Wherever possibleRespondent prefers that essential drugs be secured from theRedistribution store because this way a larger profit isassured to it since the Company makes purchases for theRedistribution store in large quantities and thus effectsimportant savings.Direct sources are certain specificmanufacturers such as Upjohn,Squibb,or Abbott withwhom Respondent maintains accounts for the purchase ofvarious items.Wholesalers are companies which sellproducts that have been manufactured by other companies.Bianchi was limited by instructions from the Director ofPharmacies so that he was authorized to deal with only twowholesalers:Federal Rice Drug Company and Tri-StateDrug Company.Bianchi testified that in terms of dollarvolume over half of his stock represented merchandise fromthe Redistribution store and approximately 30 percent fromdirect sources and less than 20 percent from the twowholesale sources.The Company established and maintains centralizedcontrol over all its pharmacies by means of reports whichpharmacists-managers are obliged to submit at regularintervals to the central office at Monroeville.For example,itisa matter of policy that pharmacists-managers arerequired to purchase from the Redistribution store all itemsstocked by that store.The record shows that companypolicy requires that if the Redistribution store does nothave the item in question, the pharmacist-manager isinstructed to order it from a direct source. Merchandisemay be ordered from a wholesale source or local jobber inonly two instances;where it cannot be obtained from eitherthe Redistribution store or direct suppliers; when an item isneeded on an emergency basis and is not readily availablefrom the direct or redistribution sources.It should be notedthat Respondent's pharmacy bulletins and the ProceduralManual set forth specific written instructions as to whatgoods are to be ordered from which sources.Orderingpolicieswere originally explained to Bianchi during thetraining period and thereafter he was kept up to date byverbal instructions received from his supervisors andthrough his regular receipt of Respondent'sProceduralManual and pharmacy bulletins.They were furtheramplified when Bianchi was instructed to order items froma direct source only if there was a sufficient order toguarantee prepaid postage. On the other hand, if the orderwas not sufficient to qualify for prepaid postage, Bianchiwas instructed to order from the wholesale source.In largepart all wholesale purchases were to be placed with Tri-State Drug Company except items that were needed on anemergency basis which were to be purchased from FederalRice Drug Company.The record makes it clear that theCompany established mandatory requirements with respectto which source the pharmacy managers went to in order tomeet a particular need.This fact is demonstrated by thefurther requirement that the Company instructed Bianchito mark on his invoice either an"R" or "D" indicating thatthe item in question should have been obtained from eitherthe Redistribution store or a direct source.As a further indication of the strict controls whichRespondent maintained over its policies with respect to themaximum amount of inventory that could be kept in stockfrom each particular source Bianchi was instructed tomaintain certain maximum amounts of inventory duringhis training period and was told of them on subsequent WHITE CROSS STORES, INC.occasionsby oralinstructions of supervisorsand/or byspecific orders set forth in detailin pharmacybulletins thathe received at regular intervals.It should be noted thatalthough Moffitt and Zimmerman,in the course of theirtestimony,characterized these requirements as guidelinesthere are quotations from numerouspharmacybulletinswhich indicate clearly that pharmacists-managers arerequiredto limit their orders so that theinventory,in termsof total weeksof supplyfrom various sources,does notexceed the maximumswhichare set forth in these bulletins.The record includes an exhibit which states the followingwith respect toinventory:.We have run into aninventoryproblem due toimproper ordering that is reaching crisis proportions.We just can't afford to have people ordering haphazard-ly. Every itemordered mustbe computedfor movementby use of order system.I'm not goingto say any moreabout this.I think enough has been saidalready, 100%cooperation ismandatory.The following maximumsapplies to all ordering: (1) localjobber-small porpor-tioned quantities until you can obtainthe properamount from the proper source(2)Tri-State 3 weekssupply (3) direct 4 weeks supply(4)Redistribution 7weeks supply. [Emphasis supplied.]The above-quoted information,which is reproduced from apharmacy bulletin,would appearto be a "hard"statementof mandatory requirements and is not phrased asthough itrepresents a goal or somekindof flexible guideline withrespect to maintaininginventory.The importance which Respondent attached to maintain-ing inventory maximums is further exemplifiedby the factthat pharmacists-managers in each oftheir weeklyreportswere questioned as to whether they were keeping within theinventory requirement,and in eachsupervisory checksheetpharmacysupervisorswere requiredto physically checkorders from each source to see that theinventoryrequirementswere being maintained. So far as totalinventoryis concerned it should be furtherpointed out thatthe Company wanted its pharmacists-managers to maintaina 6-weeksupply.Reports were issuedon a weeklybasis toBianchi informing him of theactual inventoryon hand andthe excess or overage which he maintainedthat week overthe desired maximum of 6 weeks' supply.As an indication of the close monitoringwhichRespon-dent kept over the pharmacyinventory,Bianchiwasinstructed both during his trainingperiod and thereafter byvarious supervisors to use what is calledthe short bookmethodof inventorycontrol.The recordcontains anexhibit which explains how this method was to operate.Making allowances for certain variations,depending on thesource in question,the requirement for keepingthis shortbookinventoryis routine in nature.For example,Bianchitestified that after he had used items on the shelf he wouldcheck the shelf to see if thesupply of theitem had fallenbelow the requiredinventorylevel setby the Company. Ifsuch was the case he would place the name,size, andstrength of the item in question in a bookcalled thegeneralshort book.By so doing he could record all items,irrespective of source,that werein short supply. And evenbeyondthisBianchi maintained a special short book to497recorditems in shortsupply which were to be ordered fromdirect and redistributionsources.(3)Ordering of productsRespondent required Bianchi to maintain a certainquantity of inventory from each source and this quantitywas expressed in terms of a number of weeks' supply ofgoods. Therefore, when Bianchi was ordering any products,his requirement was to purchase an amount necessary tobring Braddock up to the required level. The procedureestablished to accomplish this purpose involved merely thecounting of bottles on a shelf. After noting from his shortbook that an item had to be ordered Bianchi would go tothe shelf and take note of the date and the number on thelast bottle of the item in question. For instance, if the labelsaidMarch 1, followed by the number 20, Bianchi wouldknow that on March 1 there were 20 bottles of the item onhand. If he checked the shelf on March 8 and found 16bottles it was apparent that he had sold 4 bottles in 1 week.If the item was one requiring a 6-week supply he wouldfigure that at a flow of 4 bottles per week he would need 24bottles. In such a circumstance he would order 8 bottles tobring his supply up to the 24 bottle figure. This procedurewas used for ordering from redistribution and directsources.Attention is called to the fact that Bianchi wouldorder from a wholesale source in only three circumstances:the Redistribution store and the direct source did not carrythe item; such sources which did carry the item weretemporarily out of it; or there was an emergency need forthe item.The procedure followed in instances when ordering wasbeing done was as follows: when ordering goods from theRedistribution store, Bianchi filled out a particular orderform supplied by the Company. The Procedural Manualcontains instructions on how the form was to be completed,including a description of what the entitled columnsrepresent, and a detailed recitation of the procedure to befollowed in completing the form upon receipt of the goods.It should be further noted that Bianchi mailed three copiesof the form to Redistribution. He was instructed by RubinShore, who is the manager of the Redistribution store, thatthe forms had to be mailed by Monday evening becauseShore was under the obligation to have all orders in byWednesday morning. It is to be especially noted thatBianchi never discussed prices with personnel from theRedistribution source for the obvious reason that he wasordering from one of Respondent's own stores. The processof ordering from direct or wholesale sources was similar. Inmost cases the order was placed by making a telephone call.In such an instance Bianchi would identify his store anddictate to the clerk the name, size,and amount of the itemdesired.The price of the item to be ordered was neithernegotiated nor discussedWhere there was a written order toa direct source the same information that is described,supra,was included on such order form.(4) Procedure on receipt of goodsBianchi followed practically the same procedure on thereceipt of goods as has been detailed above with respect tothe ordering of goods.He would unpack and check to see 498DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the listed items which appeared on the invoice had infact been received.So far as items received from direct andwholesale sources Bianchi would mark the retail price onthe invoice.The price would be taken from Respondent'sprice book. When orders were received from Redistributionthe retail price as set forth in the price book had beenplaced on the order form at the time of ordering. In allcases,if the item was not in the price book,Bianchi woulddivide the wholesale or direct cost specified on the invoiceby .7, orby whatever percentage figure was specified by theRespondent for the classification of the item received andmark the resulting figure on the invoice.This procedure wasdetailed with specificity and included instructions on howto account for short and damaged items.Upon the completion of the duties described above,Bianchi placed a sticker on top of each bottle and filled itup in accordance with instructions set forth in theRespondent'sProceduralManual.Each item was thenplaced on the shelf,with the new bottles placed behind theold ones.When the last bottle was placed on the shelf,Bianchi marked a number on the sticker of the bottle,representing the total number of bottles of that item on theshelf as of that date.The record shows that finally after allof the Respondent's instructions had been followed Bianchiwrote"O.K." on each invoice.The purpose of this markwas to indicate that the retail price specified by theRespondent had been marked on the invoice and on thegoods that came in on that invoice.In the event thatBianchi neglected to properly mark the invoices they werereturned to him to make these notations.In addition,Bianchi placed the letter "R"or "D" on wholesale invoicesto indicate that the product should have been ordered fromRedistribution or from a direct source.(5)Callbacks,obsoletemerchandise,and interstoretransfer of merchandiseRespondent kept a further check on inventory control inthat it required Bianchi to remove unused or dead stockfrom his inventory by participating in callback, removal,and redistribution of obsolete merchandise.A callback is a return to the original source of unopenedmerchandise that had remained on the shelf beyond aspecified timewhichwas also set by the Company.Callbacks were announced in pharmacy bulletins andrelated to merchandise that was received from any source.Pharmacy bulletin dated March 25,1969, which appears inthe record,specifically ordered the Braddock pharmacy toreturn all full packages dated October 1, 1968, or earlier tothe direct supplier or Redistribution store from which theyhad been ordered.Instructions are set forth as to how tocomplete the callback and this too is included in thebulletin.In completing a callback Bianchi was required tofill out Respondent's credit memo forms.It should also benoted that Bianchi did not makeanycallbacks unless hereceived specific authorization from the Respondent.With respect to obsolete merchandise which could not bereturned to his supplier because it had already beenopened,such items were redistributed to other pharmacies.Here,again, the procedure involved in accomplishing theabove purpose was spelled out with particularity by theRespondent in a Procedural Manual bulletin.d.Pricing responsibilitiesBianchi was required to inform the customer of the priceof the product which had been ordered and he determinedthat price in accordance with a specific procedure which isspelled out in detail:The determination of the retail selling price for anyparticular item involved the combined utilization ofRespondent's retail price book,price charts,and includedthe addition of a surcharge which was specified by theRespondent.The Respondent's price book contained theretailpricewhich Bianchi was required to charge for agiven quantity of an item.From the price book,Bianchicould ascertain the price of 100 tablets(for solids) or 16ounces(for liquids).Bianchi would use this information, inconjunction with Respondent'sprice charts.The chartswere set up in a grid pattern with dollar amounts on thevertical line and drug quantities either in ounces or intabletsalong the horizontal line. By using this chart,Bianchi could calculate the price to be charged thecustomer who ordered less than 100 tablets or 16 ounces.With respect to compound prescriptions,the chart stated 50percent was to added to the calculated amount.The finalelement used by Bianchi in figuring out the retail price wasthe addition of a specified surcharge.In view of the fact that Respondent sought to make muchof what it called Bianchi's power to determine the price atwhich various items were to be sold it is significant to notethe following:a.The pricing procedure set forth above was explainedto Bianchi during his training period and thereafter byverbal instructions of his supervisor or in various pharmacybulletins as well as in the Procedural Manual.b.In both the Procedural Manual and the variouspharmacy bulletins Respondent required that its pharma-cists-managers use the retail selling price established by it.The sole exception to these pricing policies was Respon-dent's insistence,as set forth in the Procedural Manual, thatpharmacists-managers were never to lose a sale for anyreason.Therefore,if necessary, pharmacists-managers weretomark down a price if this was necessary to beat acompetitive price.Itwas testified without contradiction by Bianchi thattherewere two specific methods to be utilized when acustomer complained about the prescription price that wasquoted to him. If a customer had a nonspecific complaint inthat he did not mention a particular competitive price butmerely said, "It's too high,"Bianchi was instructed toreturn to his counter and pretend to refigure the method heused to arrive at the quoted price.After taking this step hewas to quote a price 10 percent off the previously quotedprice making the excuse that he had made an arithmeticalerror.In the event that the customer mentioned a specificprice of a competitor,Bianchi was instructed to pretend torefigure the cost and explain that he had made an error andquote a price 10 cents below the competition's quoted price.Vice President Zimmerman told Bianchi in a telephoneconversation that in making markdowns Bianchi had theauthority to lower the price to cost if this was necessary tobeat the competitive price.The record also shows that if aprice markdown was given,Bianchi was required to fill outa company form indicating the prescription number, the WHITE CROSS STORES, INC.retail selling price of the prescription,and the markdownprice.Bianchi testified that with respect to the number ofmarkdowns that he averaged in a week this came toapproximately 3 original prescriptions and 10 to 15 refillprescriptions.Itwas further explained by Bianchi that heestimated that approximately one-third of the markdownson a refilled prescription were in fact cumulative mark-downs,for example,once an original markdown was madeon a refilled prescription,this markdown would be retainedas long as the customer kept receiving the prescription.From this testimony it seems that reductions represented asmall proportion of the Braddock pharmacy's prescriptionsales.On the average Bianchi filled approximately 360prescriptions a week.The markdown sheets also includespecial items placed on sale by Respondent.As an exampleBianchi explained that on one occasion he was instructed tosell aspirin at a certain price below the regular retail sellingprice.Each time the aspirin was sold Bianchi was requiredtomake an entry on the markdown sheet.Finally, themarkdowns were made pursuant to specific instructionsreceived from the Respondent.It seems clear from the facts elucidated at length,supra,that Bianchi did not have authority to establish prices onthe items sold by him.He routinely followed particularizedinstructions on how to determine pricing which came tohim in a steady flow from Respondent'smain office inMonroeville.e.Customer relationsBesides fillingprescriptions for customers,Bianchireceived instructions from the Respondent to cash checksin the amount of a given sale and to grant refunds wherewarranted.Bianchi was authorized to accept checks for theamount of purchases in the store area provided this wascombined with purchases in the prescription area.A bulletin was issued bythe Company on July 29, 1968,which instituted a policy as a result of which checks couldbe cashed for the exact amount of the sale. Bianchi testifiedthat he accepted checks for merchandise purchased in thepharmacy for the amount of the sale only.Upon acceptingsuch a check Bianchi said that he was required to put astamp on the back of the check which contained variousspaces for completing information as to the customer'sidentity.For example,therewas a space forthe driverlicense number along with other identifying information.After thisinformation was filled out there was a space uponwhich Bianchi put his initials.Bianchi testified that henever refused to accept a check for lack of properidentification because he felt it was not his responsibility toascertain whether the customer was tendering a good check.For example,he was not ever instructedto call any bankand inquire as to the balance in a customer's account. Thepolicy of takinga check onlyfor the exact amount of thepurchase was stringently enforced and on one occasionBianchi was reprimandedby a pharmacysupervisor forcashing a customer'spersonalcheck for $20 when theamount of the sale wasfor $15.With respect to refunds such action was takenby Bianchion the specific authorizationof theRespondent whichauthorization required that the item was purchased in thepharmacy area of the store.This could be determined by499examining the price sticker or cash register receipts. Ingranting the refund,Bianchi had the customer fill out arefund slip which listed the customer's name,telephonenumber,and address,the name and number of the product,and the reason for the refund request.Bianchi signed theform,placed a date on it,and clipped this information tothe cash register receipt.There was a sign placed on eachcash register which stated that refunds would be grantedwith cash register receipts for items purchased from theCompany.In his testimony Bianchi said that he estimatedhe granted approximately two or three refunds per week.Bianchi testified that he never refused to grant a refundupon a customer's request.f.Responsibility for cash receiptsBianchiwas responsible for ringing the cash registerwhen a sale was made and accounting for the cash receipts.He rang the register in accordance with a specifiedprocedure which was passed on to him in the form of verbalinstructions from supervisors as well as from statementscontained in various pharmacy bulletins and in theProceduralManual.Thus,taxable items were totaled andthen taxed,nontaxable items were then totaled, and themachine subtotaled.Bianchi then received the cash andthanked the customer. He was required to account for cashreceipts on a daily basis.It should be noted that theprocedure for accomplishing this purpose involved aroutine bookkeeping operation designed to insure thatmoney rung up on the register was accounted for in thecash drawer.The figures for the day were placed on acashier's form which was stapled to the register tape andturned over to the store manager.These figures wereincluded on a form provided by the Company.Later in theday Bianchi would give the cash to the store manager whowould initial the form indicating that the store manager hadreceived the cash.At the end of each working day Bianchiplaced the money left in the register in a locked money bag,the key to which was placed in the pharmacy register.Bianchiwould then turn the money over to the storemanager who,in turn,placed it in the store safe. The recordalso shows that Bianchidid notknow thecombinationto thesafe.g.Welfare prescriptionsBianchi filled welfare prescriptions. He testified thatduring his training period and through other discussionswith company officials he was instructed not to takewelfare prescriptions from anyone who was not eligible.Eligibility could be determined by a card issued by thecounty which he was instructed to check.Once again arecordwas kept of these welfare prescriptions in thatBianchi was required to complete a company form whichlisted the number of the prescription and its dollar value.After the prescription was filled Bianchi was required tocomplete various Commonwealth and county forms. Thesewelfare prescription forms were entered on a cover sheetonce a month which listed the name of the pharmacy andthe total number of welfare prescriptions which in turn wasforwarded to the Commonwealth of Pennsylvania forpayment. Some months later the Commonwealth of 500DECISIONSOF NATIONALLABOR RELATIONS BOARDPennsylvania mailed a check to the Braddock pharmacycovering the submitted welfare prescriptions.When hereceived this check Bianchi rang it on the register,placedthe register tape on the duplicate carbon of the welfareclaim folder form,and forwarded these materials to theRespondent's central office at the end of the week. Itshould be pointed out that although at times Bianchireceived checks from the Commonwealth for less than theclaimed amount he never had conversations with Common-wealthor countyofficials concerning these shortages. Theresponsibility to make claims for such shortages rested withpersonnel in Respondent'smain office in Monroeville.h.Completion of Company, Federal, State, andother reports relating to pharmacy operationsIn addition to what has been enumerated,supra,Bianchiwas responsible for the completion of many of the reportforms issued by the Company which concerned its own aswell as Federal and State narcotic forms.Minute specificinstructionswere issued as to the completion of thesereports. The reports merely involved the performance byBianchi of routine bookkeeping duties.sssssItwould unduly burden the instant Decision to alsodiscuss in detail the many additional reports issued byRespondent for completion by Bianchi.Suffice it to saythat the following are examples of types of forms requiredin connection with these forms:WCP-1which is a blank copy of the form of which the recordcontains as separate exhibits a number of these forms.White-Cross Pharmacy Weekly ReportWhite-Cross Pharmacy Weekly ReportWhite-Cross CreditMemo FormWhite-Cross Monthly Prescription ReportMarkdown ReportsTime Worked ReportsGovernment ReportsThis last form had to be submitted on an annual basis andit is a Federal narcoticsinventory. As to this formdetailedinstructions and a total procedure is carefully spelled out.To exemplify how this document should be handled acompleted example is included with the form which was tobe completed by Bianchi.Bianchi had certain additional miscellaneous responsibil-ities such as: a requirement to find out competitors' drugprices;a weekly report on which Bianchi was required tolistRespondent's selling price as well as thelowest price ofRespondent'smain competitor;and it is significant to pointout at this juncture that the duty to obtain the prices ofcompetitors did not include any obligation to makerecommendations regarding the price that should becharged for various items.On one occasion,upon specific instructions issued by theRespondent,Bianchimade general inquiries as to theavailability for sale of various pharmacies in the Braddockarea.Bianchi testified that in 1969 Spike Zimmermaninstructed him to call three pharmacies and to ask theowners iftheymight be interested in selling their stores toRespondent.Bianchi found the owners of two pharmacies,identified himself,and informed them that he had beeninstructedto ask if theymight be interested in selling theirstores.Both owners saidtheywere not interested.Withrespect toa third pharmacythe owner asked Bianchi howmuch Respondentwould payfor the store.Bianchi repliedthat he didnot know but that he would report the substanceof his conversation to the proper officials of theCompany.On this same day Bianchi called Vice President Zimmer-man and apprisedhim of the substance of his conversationswith the owners of all three stores.Zimmerman,accordingto Bianchi,stated that he would handle the matter fromthere on out.ApparentlyBianchi made no recommenda-tion to Zimmerman regardingthe desirability of purchasingthe pharmacyin question(Miller's Pharmacy)but proceed-ing further on Zimmerman's explicitdirectionsBianchiagain contacted the owner of Miller's store in order to seewhat he coulddo in regard to the purchase of thepharmacy. Thereafterhe attempted to reach Miller's on thephone and was told by the personto whom he spoke that itwas not possible to give Bianchi much information.There isa conflict in the testimony with respect to Bianchi's versionof his efforts in regard to the MillerPharmacy andRespondent's version of this event as testifiedto by VicePresidentZimmerman. I will defer making a credibilityresolution at this point in the Decision,but there will befound belowa more detailed section which deals withcredibilityproblems and their resolution.For a short period of timeBianchi was made responsiblefor checkingphone billsissued to the Braddock pharmacy.This dutytoowas instrictaccordancewith specificinstructionsissued bytheRespondent in a pharmacybulletin.Pursuant to these instructions Bianchi signed thetelephonebills. Thispractice terminated approximately 2 or3months after it was started.Withrespect to mattersconcerningthe use ofthe telephone the Respondent issueda pharmacy bulletin specifyingthe circumstances underwhich long-distance calls could be made.The Companymaintained a suggestionbox procedure,the use ofwhichwas designed to encourage pharmacist-managers to make suggestions to improve the operation ofthe stores they were assigned to. There isno evidence thatBianchi everoffered anysuggestions under this procedure.It should be pointed out that Bianchi had practically noresponsibilityand less control over the security of thepharmacy area. The Braddock pharmacy was a part of theBraddock store.There was no separate entrance to thepharmacy area.Bianchi had no key to the front door of thefacility and,therefore,after closing hours, had no access tothe pharmacy area.Bianchi did lock the narcotics cabinet.He did not retain personal possession of the key but at theend of the day, again in accordance with Respondent'sinstructions,he emptied the register, locked the narcoticscabinet,and placed the key to the cabinet in the pharmacybag which was turned then over to thestore manager orassistant store manager. WHITE CROSS STORES,INC.501E.Bianchi'sUnion ActivitiesBianchi began active efforts to unionize pharmacists inthe Pittsburgh area in the fall of 1968.Early in Septemberhe spoke to a Mr. George Firth,president of the Office andProfessional Employees International Union,and askedhim what the requirements were to form a labor union forpharmacists.Firth informed Bianchi of the provisions oftheNational Labor Relations Act, supplied him withapplication cards,and in the beginning of October Bianchicomposed and sent out an anonymous letter to allemployees who were employed as pharmacists in chainstores in the Pittsburgh area.At the end of October Bianchi sent a second anonymousletter to pharmacists in the Pittsburgh area and alsoenclosed in these letters some additional application cardsfor the Office and Professional Employees InternationalUnion.Copies of the original two letters,which were sent toemployees in the Pittsburgh area,are included in therecord.In February 1969 a private meeting was held of all thepharmacistswho had sent in application cards to theUnion.At this meeting it was decided to elect a presidentand a secretary and thereafter to hold an open publicorganizationalmeeting.Such public meeting was an-nounced to be held on March 3,1969. The announcementof this meeting was made in a letter Bianchi composed andsent out to the chain store pharmacists which gave thelocation of this meeting and certain other items pertainingto union activity.The first private meetings were held at theWorking Man'sBeneficial Association on Boggs Avenue,Mt.Washington, Pittsburgh.The letter announcing thepublic meeting was signed by a Mr.Leon Panella, who hadbeen elected president at the previously described meeting.Later in May and June 1969, after some discussions withPanella,the men interested in forming a union decided toswitch their affiliation from the Office and ProfessionalEmployees International Union to the Retail Clerks, Local101.In the beginning of June Bianchi composed anotheranonymous letter which contained application cards for theRetail Clerks,Local 101 and a request that all pharmacistsfill out the cards and send them in.On the day the first union letter was delivered to the storeVice President Emanuel Zimmerman phoned Bianchi andasked him if he had received any unusual mail that day.Bianchi replied that he had received a letter from a union.Zimmerman asked Bianchi to send it to him and any cardsthat might have been enclosed because he, Zimmerman,would like to see this material.Pursuant to Zimmerman'sinstructionsBianchi prepared a separate envelope andplaced the letter and cards in it.He asked the store managerto give him a stamp which he placed on the envelope andpersonally deposited in the mailbox.At the time Bianchi sent his second letter EmanuelZimmerman again called Bianchi and asked him if he hadgotten a letter from the Union to which Bianchi replied thathe had.Once again Bianchi,in response to Zimmerman'srequest,forwarded this letter and the cards that were in it toZimmerman.Bianchi testified that during the course of this conversa-tion Zimmerman asked him if he had sent in a card to theUnion to which question Bianchi replied that he had. Atthispoint Zimmerman said that he did not feel thatprofessional employees could belong to a union andBianchi replied that he felt that union membership wascompatible with professionalism.Bianchi also testified that on February 26, 1969, hereceived a telephone call from Emanuel Zimmerman.Zimmerman informed Bianchi at that time that WhiteCross pharmacists were not permitted to take part in unionactivities;that anyone who took part in union activitieswould be fired; and that anybody who went to the meetingwhich had just been announced would be considered inviolation of company policy and would be liable fordischarge.Zimmerman went on to say that if the Unioncame in,White Cross would refuse to negotiate with theUnion.When Bianchi asked Zimmerman if a NationalLabor Relations Board election was held and the Unionwon what would happen,Zimmerman replied that WhiteCross would refuse to negotiate with any union and in factwould close its doors rather than deal with a labor union.According to Bianchi,Zimmerman also said in this sameconversation that pharmacists atWhite Cross wereconsidered a part of management and therefore were noteligible to take part in union activities because this wouldbe regarded as a violation of company policy.FurthermoreZimmerman allegedly also said that the Company wouldknow who had gone to the union meeting which had justbeen announced but he did not explain to Bianchi howRespondent would get such information. This conversationwas concluded with Zimmerman's statement"We meanwhat we say."Thereafter Bianchi and other White Cross personnelreceived a letter signed by Emanuel Zimmerman, datedFebruary26, which threatened to discharge any pharmacistwho took part in union activity. The original of this letterappears in the record.During the month of June 1969, approximately aroundJune 5, shortly after the letter which was sent asking peopleto send cards into the Retail Clerks,Local 101,EmanuelZimmerman telephoned Bianchi at the store and asked himifhe had received the company letter dated February 26.When Bianchi said he had received that letter Zimmermanallegedly reiterated,"we mean what we say, do youunderstand that."Bianchi replied in the affirmative.The circumstances surrounding Bianchi's discharge byWhite Cross were as follows:On June 14,which was aSaturday morning,Bianchi was scheduled to work from 9to 12:30 and the relief pharmacist was scheduled to come inat noon.In a somewhat unusual departure from normalpractice he came in at 11:30.Bianchi asked him why he hadcome in early and the relief pharmacist told Bianchi thatEmanuel Zimmerman had instructed him to come in a halfhour earlier. Bianchi testified that this was a most unusualcircumstance which had never happened before. About 15minutes later,Stanley Perlow,who was Bianchi's supervisorat the time,entered the store and after making severalphone calls told Bianchi that before he left for the dayPerlow would like to speak to him.A few minutes later,after Bianchi finished his paperwork,he asked Perlow what he wanted to say and they went intothe back storeroom of the pharmacy.Perlow said that 502DECISIONSOF NATIONALLABOR RELATIONS BOARDWhite Cross was terminating his employment at the end ofthe day. When asked why he had been fired Perlow saidthat he was discharged for violation of company policy.Bianchi went home and telephoned Emanuel Zimmer-man at his home. Bianchi asked Zimmerman what violationof company policy he had committed and Zimmerman saidhe would not tell him at that time but would send him aletter that would answer and explain what company policyhe had violated. The next week, Bianchi received a letterdated June 16 which stated that he had been fired forcontinuing to take part in union activities in violation ofcompany policy.It should be noted that Emanuel Zimmerman, in thecourse of his direct examination, categorically denied thathe had made any adverse comments in the course of hisconversations with Bianchi concerning labor unions. Hespecifically denied that he had asked Bianchi to send himsigned application cards for union membership in order tofind out which pharmacists had joined the Union; that if aunion came in he would refuse to negotiate with it; thatWhite Cross would close its doors rather than deal with aunion; that he intimated to Bianchi that the Companywould know who went to the union meeting and thatanyone who went to the meeting would be known toRespondent; further that these employees would beconsidered to have violated Respondent's policy and wouldbe liable to discharge.The General Counsel contends that shortly after thepublic meeting held by the pharmacists on or about March3,Respondent's SecretaryWilliamMoffitt and VicePresident Zimmerman, in consultation with the Company'sattorneys, began drafting the language of the pharmacyprocedure bulletin which subsequently was issued to allpharmacists-managers and assistant pharmacists-managerson March 31. This bulletin purported to confer supervisorypowers on Respondent's pharmacy managers and assistantpharmacy managers.In this connection it should be noted that the bulletin ofMarch 31, which was described by Moffitt as merely beinga restatement of the job responsibilities and duties ofpharmacists-managers and assistant pharmacists-manag-ers,was issued in the normal course of Respondent'sexecution of its centralized policies. These emanated in asteady stream from Respondent's main office in Monroe-ville.The issuance of the said bulletin at the time and in thecircumstances of its issuance was allegedby the GeneralCounsel as an independent violation of Section 8(axl) ofthe Act. The timing of the bulletin is indeed suspicious andwill be dealt withinfraunder section VI of the instantDecision. Similarly a detailed analysis and evaluation ofthis bulletin will also be discussed in the same section of thisDecision.In view of the rather substantial conflict in the testimonyof certain of the Respondent's witnesses and some of theGeneral Counsel's witnesses all matters concerning credi-bility will be carefully analyzed and discussed in section IVof the instant Decision.CompanyKnowledgeof Union ActivitiesThe record contains the following testimony given byWilliamMoffitt in direct examination conducted byRespondent's counsel which appears in the record:Q.Now, Mr. Moffitt, when did the company firstlearn that attempts were being made to organize WhiteCrosspharmacists managers and their assistants?A.This was in October of 1968.Q.Would you explain to the Trial Examiner, howthe company learned of this development?A.We learned by certainmanagers and assistantmanagers,sending us this literaturethey hadreceived inthe mail, to us at the home office.Q.And what did you dowhenyou received thisliterature?A.Well, we were naturally very concerned aboutthe organizational drive that was going on, and weimmediately contacted our labor attorneys, a law firmin New York, Jackson, Lewis, Schnitzler and Krupman,and told them of the organizational drive. They studiedthis, they studied the circumstances and duties of ourmanagers, since the managers were the ones that weregetting these materials through the pharmacy, and theyadvised us that this presented a very serious question, asto should a petition or demand for recognition bepresented through one of the managers, could bind thecompany.Q.Did you take any action when you heard this?A.Yes, on the advice of our attorneys, we prepareda procedure bulletin, and sent it out to all of thepharmacymanagers and assistant managers,outliningthe procedures that they were to follow, in the eventthat an organizational drive were conducted, and ademand for recognition would be presented to them.The bulletin referred to by Moffitt was offered andaccepted into evidence and appears in the record asRespondent's Exhibit 36.Q.Did you participate in the decision concerninghis termination?A.Yes, I did.Q.Why washe terminated?A.He was terminated for participating in unionactivities, which we felt were inconsistent with his dutiesand responsibilities as a pharmacymanager.s$s$sQ. (By Mr. Schachter) Would you explain thecircumstances surrounding Mr. Bianchi's termination,Mr. Moffitt?A.Yes, in June of 1969, we became aware througha reliable source outside the Company that Mr. Bianchiwas using the Braddock facilities for the purpose ofpromoting a union for the pharmacists in this area.Moffitt continues his answer:Upon learning of Mr. Bianchi's activities and hisactive encouragement of other pharmacists to join theunion, we again consulted with our attorneys and theyagain, investigatedMr. Bianchi's duties, this was as aresult of our asking them whether or not we werepermitted to dischargehim, as I said, they investigatedhis duties, they advised us that we could discharge him.Q.Was this the first time that they investigated Mr.Bianchi's duties, or had they done this before? WHITE CROSS STORES, INC.A.Well, they investigatedMr. Bianchi's dutiesalong with other pharmacists, prior to this time.Q.Did you ask your attorneys on pnor occasions toinvestigate Mr. Bianchi's duties?A.No.Q.So when was the first time that you asked aboutMr. Bianchi, in seeking advice from your attorneys?A.This was in June of 1969.Q.When did you first learn of Mr. Bianchi's unionactivities,Mr. Moffitt?A. In June of 1969.Q. I show you Respondent's Exhibit 22, referred toas the March 31st memo, do you recognize thisdocument?A.Yes, I do.Q.Are you familiar with its contents?A.Yes I am.Q.Now, were pharmacist managers ever advised ofthese responsibilities, outlined in that document, pnorto March 31st, 1969?A.Yes they were.TRIAL EXAMINER: May I ask a question, when wasMr. Bianchi informed, if ever?THE WITNESS: I would say that Mr. Bianchi wouldhave been told, although I did not personally interviewhim.In answer to a question by Respondent's counsel as towhether there exists any established procedure as a result ofwhich pharmacist-managers are advised of their responsi-bilitiesand duties,Moffitt's answer is summarized asfollows:When pharmacist-managers are hired all theirduties and responsibilities are explained to them. Inaddition, it is the Company's practice to instruct newemployees during their training program. Further instruc-tions concerning the duties and responsibilities of pharma-cists-managers are published and sent to them in the formof procedure and pharmacy bulletins.Moffitt made the following explanation with respect tothe circumstances that lead to the writing of the bulletindated March 31. He said that during the past few years theCompany has experienced a tremendously rapid growthand as a result of this it has never really had the opportunityto put into one document the job description of many of itsjobs. One of these was the job of pharmacy managers.At the time the union organizing campaign began theCompany realized its deficiency, and counseled with itsattorneys. They investigated the particular jobs in questionand instructed the Company that it should publish a jobdescription containing the duties and responsibilities asthey existed at that time. This was inFebruary 1969.Aftercompletion of the bulletin the Company then had in oneself-contained document a complete listing of the dutiesand responsibilities of the pharmacy managers.Moffitt also testified with respect to the employees whowere working in the pharmacy department at the Braddockpharmacy. He said that there are a number of employeesbesides the pharmacist-manager and he described them asan assistant-pharmacist-manager and a clerk. In answer toa question from me as to whether these two people are503employed at all times while Bianchi was on duty Moffittsaid no, the clerk was working on a part-time basis.Itwas also testified by Moffitt that Bianchi signedtimecards for himself, Charles Brown (a relief pharmacist),and Loretta Bittner, a pharmacy clerk. These timecardswere submitted by Respondent for the purpose of provingthat Bianchi determined the working hours of the above-described employees.The record contains many pages of testimony by Moffittas to companywide practices with respect to such things asscheduling hours, keeping time records upon which theemployees in the White Cross system are paid, schedulingvacations (on this point he was evasive), marking ofinvoices, and other data already describedin extenso supra.For the most part Moffitt's testimony dealt with generalcompany practices. He admitted that he had no directpersonal knowledge of the practices engaged in by Bianchi.In so far as Moffitt attempted to explain Respondent'sgeneral practices as secretary of the Company in charge ofpersonnel and legal matters the evidence sheds little lighton the specific company procedures employed at theBraddock pharmacy. It should be noted that Moffittadmitted his lack of personal knowledge concerning thesepractices and the further fact that he had no directknowledge concerning Bianchi. He was clearly incompetentin the evidentiarylegal senseof this word and his testimonydid little to advance the course of the hearing.Further, it should be noted that when Moffitt gavetestimony concerning Braddock specifically he was bothinaccurate and a triflemisleading.For example, I askedMr. Moffitt if there were any employees employed in thepharmacy department at Braddock. He answered that therewere. To the further question if these employees were inaddition to the managing pharmacist he said, "Yes." I thenasked who they were and the witness said there is anassistant pharmacist-manager and a clerk. I then askedwhether these two are employed at all times. In answer tothis question the witness said, "No." The clerk is on a part-time basis and the assistant manager is on a relief basis. Asoriginally stated Moffitt's testimony seemed to indicate thattherewere both a clerk and an assistant pharmacist-manager employed together with Bianchi at Braddock.This, of course, is not correct and it took some additionalquestions to elicit the correct answers from Moffitt.Moffitt did give some helpful information with respect tothe supervisory structure of Respondent's operations in ageneral way. The pharmacist-manager reports to pharmacysupervisors and on occasion he reports directly to the VicePresident of Pharmacies. There are approximately 6pharmacy supervisors and these men are responsible forbetween 15 and 16 stores each. The responsibility of thepharmacy supervisor is to oversee in general all of thepharmacies under his jurisdiction to see that the operationisbeing conducted in conformance with the policies andprocedures established by the Company; that the pharma-ciesare adequately staffed and, on occasion, he (thesupervisor)would provide actual relief for pharmacymanagers or assistant managers. He would do this byactuallyphysically taking over the job of pharmacymanager or assistant pharmacy manager and fulfill thefunctions performed by these employees. This would occur 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDin instances of sickness,time off at the end of a shift,vacation, holidays,and in other situations of that nature.The pharmacy supervisor reports directlyto VicePresidentof Pharmacies Emanuel Zimmerman.Zimmerman's re-sponsibility is to operate and control all of the pharmaciesin the Company and to formulate policies and proceduresin connection with that operation.Spike Zimmerman is theDirector of Pharmacies.He is subordinate to MannyZimmerman.He is responsible for assistingMannyZimmerman in his functions and specifically working onspecial-projects such as the recently established newRedistribution center and he also implements the Compa-ny's policies and procedures.He is also active in theacquisitionofnew drugstores and coordinating thefunctionsof the various supervisors throughout theCompany'smany locations situated in about 11 States.On some occasions Spike Zimmerman acts in place of apharmacy supervisor.This situation would occur where oneof the Company's supervisors was away due to illness or onvacation or doing reliefwork.Spike Zimmerman wouldtake over the supervision of that particular pharmacyduring such periods.Bianchi's direct supervisor while he was a pharmacist-manager at Braddock was Stanley Perlow.Perlow wasresponsible for overseeing between 16 and 18 stores.Manny Zimmermanreports directly to Company Presi-dent Don Robinson and he also consults with Moffitt withrespect to personnel matters.At thelevel of the individual store the person in charge ofthe healthand beautyaides products is the store manageror the assistant store manager.The storemanager orassistant storemanager is responsible for the properoperation of the nonpharmacy portionof the store. Thereare approximately 20 store supervisors.Theyhave undertheir jurisdiction from six to eight stores but not more thaneight. The store supervisorreports toa division manager-the Company has four division managers and each has agroup of supervisors under him.The responsibilityof the divisionmanager is tocoordinatethe activityof his supervisors and to see that thepolicies and proceduresas they applyto the nonpharmacyoperation are properly carried out.The divisionmanagerreports directlytoVicePresident of Operations EugeneKlein.Klein is responsiblefor the properoperation of allthe nonpharmacy stores withinthe Company.He is alsoresponsible for the nonpharmacy Distribution centers andother such facilities.Klein reportsdirectly to CompanyPresident Don Robinson.The pharmacist-manager and the store manager arecompletely separate.They reporttodifferent lines ofsupervision,they havedifferent policies and proceduresexcept that occasionally theremay be a transactionbetween the two such as the store manager orderingmerchandise through thepharmacymanager or thepharmacymanager having merchandise transferred intothepharmacy.However, even in these cases, suchtransactions are treatedas a buy anda sell between twodifferent separate entities.The pharmacysupervisor andthe store supervisor have never been one and the sameperson.Apart fromthe store manager and the pharmacist-manager there is never anyone else present who occupies aposition superior to these individuals in the separate stores.The storemanager and pharmacy manager have separateaccounting systems.Note in this connection whenLorettaBittner worked 40 hours alltold, 30in the storeproper andpart time for 10 hours as a pharmacyclerk,she was paidwithonly one check. This salary checkwas authorized andpaid by thestoremanagerand her pay as a part-timepharmacyclerk was included in the storecheck.How thiscould be donein consonancewithMoffitt's description ofthe complete separation of the storeand pharmacyentitiesisnot explained in the record.The conclusion isinescapablethatBittner was in fact regardedby Respon-dent as anemployee ofthe storeand simply helped out forone-fourthof her workingtime in thepharmacy.It shouldbe noted andit is not disputedthatBianchi worked fromDecember 4, 1967,untilapproximatelyJanuary 1969withoutanypharmacyclerks assisting him. It was not untilapproximately January 1969 that LorettaBittner began towork forBianchi ona part-time basis.The General CounselcontendsthatBianchi was neverinformed by a pharmacysupervisor or other managementofficial that he had the authorityto exerciseany supervisorypowers. Specifically,Bianchi deniedbeing informed that hehad the authority or power tohire, transfer,lay off,suspend, recall,promote,discharge,reward, discipline, oradjust thecomplaints of employees.Furthermore, hedenied being informedthat he had the powerto recom-mend the exerciseof any of theaforementioned powers.VicePresidentZimmerman testified that at Bianchi'spreemploymentinterview he informed Bianchi that hewould be theboss of thepharmacy, that he would havecontrol over employees, that he couldhire or fireany clerksthat he wanted, and that he had controlover pharmacistsworking at the Braddockstore. Bianchi, on the other hand,testified that Zimmerman never informed him at thepreemploymentinterviewthat he had any of thesepowers.Zimmerman also testifiedthat in November1968, aftermaking a personalvisit to the Braddock facility, he phonedBianchi inorder to complain about the dirty condition ofthe pharmacyarea.WhenBianchi statedthat he could notget any help,Zimmerman saidhe toldBianchi to place anad in the newspaperand hire aclerk.Bianchi admitsconversingwith Zimmerman concerning the cleanliness ofthe pharmacy, but flatly denies thatZimmerman instructedhim to placean ad in a newspaperin order tohire a clerk.Accordingto Bianchi,Zimmerman informedhim that thepharmacy would have to be cleaner.Bianchi replied that hehad previously asked thestoremanagerto send in astockboywhose usual practicein the past had been to cleanthe store and that he,Bianchi,would make this requestagain.The General Counsel furthercontendsthat the evidenceestablishesthat therewere no clerks working in thepharmacy whenBianchi washired. Secondly, it is clear thatBianchi did not have the authority to hire a clerical anytimehe wantedone. Thus, SecretaryMoffitt testifiedthat theextent towhich clericalhelp was authorizeddepended onthree factors: (1) the weeklysales volumeof the pharmacy;(2) whether the store was downtown or suburban; and (3)whether therewas an overlap of pharmacists,i.e.,whether WHITE CROSS STORES, INC.there was more than one pharmacist working at any giventime. Respondent maintained a chart which indicated thenumber of clerical hours authorized in any particularsituation based on the three factors enumerated above.Since the Braddock store was deemed the downtown storeand since it had no overlap, it is possible by examining oneof the exhibits included in the record to determine theweekly dollar volume necessary for the hiring of a clerical.Thus, it is clear that Bianchi did not have the authority tohire a clerical at his own whim. The authority so to do isbased on objective factors specified by the Respondent.Moreover, it is clear that Zimmerman could not have toldBianchi inNovember 1967 (the time when Bianchi had hispreemploymentinterview) that he had the power to hire aclerical.As shown in the record the weekly dollar volume atthe Braddock store for that month was $935. According toanother exhibit proffered by the Respondent no clericalcould be hired at that low volume. Thus, according toRespondent's own figures and chart, there was no authorityto hire a clerical at that time. It should be noted in thisconnection that Moffitt testified that the chart is followedvirtually all of the time. Accordingly, it is clear thatZimmerman could not have told Bianchi at the time of hishire that he had the authority to employ and superviseclericals. The weekly dollar volume of the store simply didnot warrant such action. If there could be no clericalemployee there could obviously be no supervision of aclerical.Similarly, it is difficult to believe that Bianchiwould have been given supervisory control over otherpharmacists. The schedule at the Braddock store was soarranged that there were practically no overlapping hoursbetween Bianchi and relief pharmacists. Under thesecircumstances it is clear that Bianchi could not supervisepharmacists in circumstances where he did not work withother pharmacists.The Respondent places considerable reliance on theprocedure bulletin dated March 31, 1969, which on its facepurports to confer complete supervisory powers onpharmacists-managers. The General Counsel has succinctlycollated the following information with respect to thisbulletin:Emanuel Zimmerman testified that shortly after it wasissued,he phoned Bianchi and asked whether he hadreceived, read, and understood the bulletin. According toZimmerman, Bianchi replied that he had. Bianchi, on theother hand, denied the fact that Zimmerman ever queriedhim about the March 31 procedure bulletin and furthertestified that no member of the Respondent's supervisoryhierarchy ever brought the March 31, 1969, bulletin to hisattention.Bianchi also testified that he never saw theprocedure bulletin in his ProceduralManual at theBraddock facility.He explained that after he becameexperienced, he looked at the Manual only when particularproblems came up. Since he had never been called upon toexercise any supervisory authority, he never specificalylooked for such a bulletin. Bianchi testified that he learnedof the existence of the bulletin in a telephone conversationwith a fellow employee,PharmacistManager Bishop.Bianchi testified that Bishop informed him that he (Bishop)had received a bulletin which stated that pharmacist-managerscould recommend pay raises for employees.505However, Bishop also told Bianchi that Myron Zimmer-man had informed him that the bulletin was put out by thelegal department and that it did not mean anything. BishopcorroboratedBianchi's testimony and said that theconversation with Bianchi took place early in April on theevening that Spike Zimmerman had informed him that theprocedural bulletin was a mere technicality issued by thelegal department and could be ignored. Thus, though awareof the bulletin, Bianchi was never informed of it by anymanagement official.His knowledge of it was a statementby Bishop in the course of which Bishop read the documentto him and told him that Zimmerman said the bulletin didnot mean anything and did not have to be followed.To further buttresshis argumentthe General Counselpointed out that the Respondent attempted to show thatBianchi was aware of his power to hire through the use of apharmacy bulletin,which states that when clerks are hiredvarious forms are to be sent to the central office. Althoughthe bulletin does in fact refer to a power to hire, it is clearthat this power is only exercised when the pharmacyreaches a certain volume.Furthermore,it is clear thatBianchi was never otherwise notified that he had the powerto hire anyone nor was he informed directly by theCompany that he had the power to hire even when hisvolume reached a certain level. It is also clear that when aclerk was hired at Braddock someone other than Bianchidid the hiring and no employment forms were completedand sent in by Bianchi.In this connection it might bementioned that the Respondent introduced into evidence73 exhibits and if there had been any employment formssigned by Bianchi when he allegedly hired Bittner it is clearthat such a form would have also been offered in evidenceby the Respondent. No such form was offered and it is clearthat no such form was executed by Bianchi.G.LorettaBittnerLoretta Bittner began to work for White Cross as a clerkin October 1968 and is still employed by White Cross as aclerical employee.She secured her job initially when a Mr. Shoenfelt cameinto the Sun Drug Store in Braddock where she was thenemployed and she asked Shoenfelt if he needed any help inhis store.Shoenfelt at that time was the manager of theBraddock facility and he said, "Yes," he could use somemore help.He suggested that Bittner fill out an application.Shoenfelt told her that she would be paid $1.60 an hour. Healso told her what her hours would be. She started to workforWhite Cross the following week. Shoenfelt explainedthat she would be working in the general store running theregister and cleaning up.At the time of her initial employment in October 1968Bittner testified that she had no conversations with Bianchiconcerning the facts about her hiring. She was, in fact, hiredby Ian Shoenfelt. Bianchi played no part in her hiring.When she first started to work she performed her duties inthe general merchandise part of the store. She did not workin the pharmacy area at thistime.When she began heremployment her boss was Ian Shoenfelt.She said that in the early part of 1969 Craig Carroll, thenew manager of Respondent's Braddock store,asked her ifshe wanted to work 10 additional hours. Bittner accepted 506DECISIONSOF NATIONALLABOR RELATIONS BOARDthis offer.Carroll said that her work would be in thepharmacy area of the store and he told her that her dayswould be Monday and Saturday. The hours on Mondaywould be from 1 to 6 and on Saturday from I to 6. Afteraccepting this assignment Carroll sent Bittner back to seeBianchi.She asked Bianchi what she would have to do inthe pharmacy and he told her that she would have to cleanthe shelves, wait on the customers; when a customer wouldcomein for a prescription take the bottle,if it was a refill,go back to the filing cabinet, get the prescription out, andhand it to the pharmacist.Thus, Bittner testified that Bianchi did not inform herconcerning the hours of her employment but that Carroll,the manager of the store, both gave the assignment and toldher what hours she would be expected to work. At thecommencement of her employment Bianchi did not giveher any instructions.Bittner stated that Bianchi gave her no orders and on oneoccasion when he did tell her there were some boxes in thepharmacy area Bittner volunteered to take them down tothe cellar.Bianchi saiddon't do that work that's thestockboy's duty. However, Bittner did take the boxes downdespite the instruction not to do so received from Bianchi.The record then contains the following testimony givenby Bittner:Q.Did Mr. Bianchi ever give you any other orders,while you were working in the pharmacy?A.No.Q.Has Mr. Bianchi ever corrected any of yourwork?A.No.Q.Did Mr. Bianchi ever reprimand you?A.No.Q.Did Mr. Bianchi ever discipline you in anymanner?Q.Do you know Eugene Davis?A.Yes,he was a relief pharmacist at the store.Q.Did you and Mr. Davis have a good relationshipa good working relationship?A.No.Q.Could you describe your relationship with Mr.Davis to us?A.Well, one day he disciplined me for talking toolong to a customer, and another time, he wanted me tocount the pills and I told him that I didn't know how,and I refused.Q.How did Mr. Davis discipline you?A.Well he said that it was my duty to [count pills ]and he bawled me out in front of a customer.Q.Did you speak with Mr. Bianchi about yourrelationship with Mr. Davis?A.A couple of days after that, yes.Q.Can you tell us the substance of the conversa-tions?A. I told him what happened, and he said well itwasn't my duty to count the pills, and that is all that wassaid.Q.Did Mr. Bianchi say anything else to you thatyou can recall?A.That was all that I can recall.Q.Did you ever hear Mr. Bianchi criticize Mr.Davis for the way that he ran the pharmacy?A.Not thatI remember.Q.Did you ever hear Mr. Bianchi tell Mr. Davis,that he would try and have him transfered out of thestore?A.No.Q.When did this problem with Mr. Davis arise, interms of time?A.About a week before he left, about a week beforeMr. Davis left.A.No.Q.When was your conversation with Mr. BianchiQ.How do you know what work to do in theabout Mr. Davis?pharmacy area?A.About thesame time.A. It was all routine work.Q.How did you know when to perform varioussssduties, that you described?A.Just like I said, it was all routine, and I did itwhen ithad to be done.Q.When did you speak with Mr. Bianchi about theQ.While you were working at the pharmacy, didyour hours ever change?A.Yes, they changed on a Saturday, I used to go inat one o'clock, I started then, George asked me if Icould come in at twelve on Saturday, because we werebusier that hour, and I said yes, it would be all right, so Icame in attwelve and worked until five.Q.Did you ever ask Mr. Bianchi to be excusedfrom work on a Saturday?A.The Saturday before Memorial weekend I askedhim if I could have that Saturday off, and he said yes,that it was all right with him.Q.Did you make up the time?A.The following week, I made up those hours onmy day off.Q.Do you recall any other occasions that you tookoff on Saturday?A.That is the only time that I can recollect.trouble with Mr. Davis?A.As I recall I think it was a day or two after that,after the incident happened.Q.All right now, did you ever hear Mr. Bianchi sayanything to Mr. Davis about having him transferredfrom that store?A. I heardMr. Davissay that he didn't like workingin the store andhewas going to ask for a transfer.[Emphasis supplied.]Q.When was this conversation?A. It happened before he and I had the words.Q.Now, how do youget paid, Mrs. Bittner?A.By check.Q.How do you receive your check?A.The storemanager gives it to me.Q.Does your check include pay for your work inthe store area, as well as the pharmacy area?A.Yes. WHITE CROSS STORES, INC.507Q.Do you receive any benefits as an employee ofWhite Cross?A.Yes.Q.Did you receive any otherraiseswhile workingatWhite Cross?A.No.Cross-ExaminationQ.From whom did you receive approval to take avacation?A.The store manager.Q.Did Mr. Bianchi recommend that you be hired?A.Not that I know of.Q.Did Mr. Bianchi ever transfer you?A.No.Q.A.Q.sion?Did Mr.Bianchi ever recommend your transfer?No.Did Mr.Bianchi ever recommendyoursuspen-A.No.Q.Wereyou ever laid off?A.No.Q.While working at White Cross?A.No.s:*ssQ.Did Mr. Bianchi ever promote you?A.No.Q.Did Mr. Bianchi ever recommend a promotionfor you?A.No.Q.Did Mr. Bianchi ever discharge you?A.No.Q.DidMr. Bianchi ever recommend your dis-charge?A.No.Q.Did Mr. Bianchi ever reward you in anyway foryour work?A.No.Q.Did Mr. Bianchi ever recommend that you berewarded?A.No.Q.Did Mr. Bianchi ever recommend that you bedisciplined?A.No.Q.DidMr. Bianchi ever adjust any of yourcomplaints about working at White Cross?A.I never had any complaints except about Mr.Davis.[Emphasis supplied.]Q.Have you had any raises since working at theBraddock Store?A.Yes, about two months ago, either a month andone half or two months ago, I got a nickel raise.Q.Would you tell us the circumstances underwhich you got the raise?A.Mr. Lang the [Respondent's store] Supervisorwas in the store one day, and I asked him how long youhad to work at the store to get a raise, and he said ayear, he asked me how long I had worked there, and Isaid approximately a year, he said that I was entitled toa five cent raise, five cents an hour, and I was to tellMr.Egan, the store manager,and he would put in for the fivecent raise for me. [Emphasis supplied.]Q. (By Mr. Schachter) When did you start workingin the pharmacy?A.The beginning of 1969.Q.And what hours did you work on Mondays andSaturdays?A.From one to six.Q.Did those hours ever change?A.Just that one time, when George asked me if Icould start a half hour earlier on Saturday, because theywere busier during that hour, and I started at twelve,instead of one.Q.Was it Mr. Bianchi that asked you if you startearlier?A. [positive answer] Yes.Q.Did the store manager ask you at all about thosehours, the change in hours?A.Not that half hour, no.Bittner testified that she never had any grievances thatshe took up with Bianchi except for a run-in that she hadwith relief pharmacist Eugene Davis which will bedescribedinfra.Bianchi never recommended any changesin Bittner's employment status.Bittner did say that on the Saturday before MemorialDay she asked Bianchi whether she could be excused fromwork for the holiday weekend. Bianchi said that she couldand she took the day off. She made up this time by workingan additional day in the pharmacy during the followingweek. On one subsequent occasion in the spring of 1969Bianchi testified that he granted Bittner a Saturday offpursuant to her request so that she could have a weekend toenjoy a holiday. Bittner also testified without contradictionthat she was never informed that Bianchi was in charge ofthe pharmacy or that she was responsible to him. EmanuelZimmerman, at one point, informed Bianchi that he was towork 9 to 12:30 p.m. every other Saturday and 9 to 9 everyother Friday. Thus, beginning on May 10, Bianchi andBittner worked together every other week an additional 4-1/2 hours. This state of affairs remained operative for onlya short period of time because Bianchi was fired on June 14,1969.Bittner's work was routine. She performed various taskswhen she felt they had to be done. She testified that shenever asked Bianchi what he wanted her to do when shecame to work. She could recall only two instances,excluding her initial conversation with Bianchi, when heever gave her any instructions. She said that on oneoccasion Bianchi told her not to take some boxes from thepharmacy area down to the cellar. Butner ignored Bianchi'sinstructions and took the boxes down to the cellar anyway.On one other occasion Bittner testified Bianchi requestedher to go to a competitor's drugstore and ask thepharmacist there whether he would loan Bianchi some pills.Bittner said that Bianchi never corrected any of her worknor did he ever reprimand or discipline her in any way.Bittner said that Bianchi never transferred her, laid her off,promoted her, discharged her, rewarded her, disciplined 508DECISIONSOF NATIONALLABOR RELATIONS BOARDher, or adjusted her complaints. As a matter of fact Bittnersaid that she never had any complaints which were taken upwith Bianchi.Bittnerwasapproached in December 1968 by theBraddock store manager and asked if she desired additionalwork. She agreed to accept a part-time assignment of 10hours per week in addition to her regular work in the storeproper.Zimmerman said this would be OK with himprovided she did not leave the store section during theChristmas rush. When this was over Zimmerman gave hispermission for Bittner to work part time in the pharmacyarea.Bittner testified that when she asked Bianchi what hewanted her to do in the pharmacy he replied that she was toclean the shelves and wait on customers. In addition, whena customer came in for a prescription she was to take thebottle (if it was a refill), go back to the filing cabinet, get theprescription, and hand it to the pharmacist. Bianchi saidthat he showed Bittner how to pull a prescription from thefile.On or about December 20, 1968, Spike Zimmermaninformed Bianchi that the Company was going to providehim with a clerk to assist him in the pharmacy area. Thiswas suggested because by this time Bianchi's dollar volumein the store entitled him to receive clerical assistance of 10hours of work per week. Bianchi testified that Zimmermansaid when he (Bianchi) reached an average of $1,500 perweek he would be authorized 13 hours of clerical help andthat when he reached the dollar volume of $1,600 per weekon the average he would be authorized to receive clericalassistance of 18 hours per week. Zimmerman instructedBianchi that the clerk was to work during the busiest hoursof the week. Zimmerman asked Bianchi what the busiesthours of the week were and Bianchi replied that they wereMonday and Saturday afternoon from 1 to 6 p.m.Zimmerman said the clerk should work these hours.Zimmerman also informed Bianchi that it would be theclerk's duty to ring the register, clean the shelves, take outprescription files, and wait on customers. Since at this timeit had not been determined which clerk would be assignedto the pharmacy, Bianchi testified that Zimmerman had adiscussion with Store Manager Carroll and subsequentlyinformed him that Bittner would be the clerk assigned tothe pharmacy.In the beginning of her work in the pharmacy areaBittner worked Mondays and Saturdays from 1 to 6 p.m.Bittner worked with Bianchi 2 hours a week from 4 to 6p.m. on Mondays. Zimmerman instructed Bianchi that theclerk should work the busiest hours in the pharmacy andsince the relief pharmacist, Charles Brown, told Bianchithat the pharmacy was much busier from 12 to I than from5 to 6 Bianchi, pursuant to Zimmerman's instructions,requested Bittner to change her hours on Saturday so thatshe would report for work in the pharmacy at 12 p.m.instead of 1 p.m. Under this new arrangement Bianchi andBittner worked together an additional half hour a weekfrom 12 to 12:30 on Saturdays. Subsequently, on May 10,Bianchi's hours were changed by Zimmerman.H.Relief PharmacistsSome relief pharmacists worked at the Braddockpharmacy during the course of Bianchi's employment butonly during the hours when Bianchi was not working.Thomas Bishop and Eugene Davis were the only two ofthese relief pharmacists who testified at the hearing.1.Thomas BishopBishop testified that he worked as a relief pharmacist atthe Braddock facility beginning in February or March1968. The pharmacy supervisor, Perlow, told Bishop that hewas to serve as the relief pharmacist at Braddock onMonday from 9 a.m. to 4 p.m. Consequently Bishop andBianchi never worked together and this fact was corrobo-ratedby Bishop. Bishop testified that Bianchi neverassigned him any work and that he never criticized,disciplined, or reprimanded him in any way while he wasworking at the Braddock facility. Bianchi never directed hiswork in any fashion.2.Eugene DavisThe predecessor to Bianchi at the Braddock pharmacywas Eugene Davis. Davis worked as a relief pharmacist onMondays from 9 a.m. to 4 p.m. He held this position untilthe time that Bishop assumed it. Davis' hours did notoverlap those of Bianchi. It is impossible to credit Davis'testimony that Bianchi attempted to show him what to doin view of the fact that Davis did not work at the Braddockpharmacy at a time when Bianchi was employed there.Their shifts did not overlap.On one occasion Bianchi reported to his shift to relieveDavis and found that the pharmacycounter was clutteredwith bottles. Bianchi asked Davis how he could work insuch a mess and Davis explained that he had no time toclean the counter because he had been attempting tocontacta certain physician in order to obtain anauthorization for a refill prescription. Bianchi testified thatthe prescription in question was marked "PRN" (meaningunlimited refills authorized).During the course of thisdiscussion some friction developed between Bianchi andDavis. It is apparent from the record that there was adifference of opinion between Davis and Bianchi withrespect to certain professional practices that related towhether or not a pharmacist had an affirmative obligationto call a physician on every prescription which was notmarked refill.Davis felt that a pharmacist had thisresponsibilitybutwhatever the difference of opinionbetween them Davis confirmed in his testimony thatBianchi did not issue any instructions to him as to what theproper procedure was to be in regard to obtainingauthorizations to refill certain prescriptions. It is importantto note that Bianchi did not impose any discipline on Davisfor the method in which he handled these types ofprescriptions and never notified any higher managementofficialof the differences between his (Bianchi's) andDavis' practice in this regard. In fact Davis testified thatafter this conversation with Bianchi he (Davis) continued toadhere to his past practice of obtaining authorizations for arefillprescription.It isthus clear from the record thatwhatever differences these two men had Bianchi did not tellDavis what to do. WHITE CROSS STORES, INC.5093.The Transfer of DavisSometimelate in April 1969 Braddock Store ManagerEgan informed Bianchi that Davis and Bittner had had anargument that day and another one the previous week.When Bianchi asked Bittner about the matter she said thatshe and Davis had a squabble; that Davis had criticized herin front of customers and had greatly embarrassed her. Shesaid she could not work with Davis and she would ratherquit than continue the way things were. Two days later, onaWednesday, Bianchi asked Bittner whether she hadchanged her mind. She replied that she had not. Bianchithen told her that he would have to call a supervisor and askwhat should be done. Bianchi telephoned Vice PresidentEmanuel Zimmerman and told him that there had beensome difficulty between Bittner and Davis. Bianchi askedZimmerman what should be done about the matter.According to Bianchi, Zimmerman then informed him thatthere were plans to transfer Davis. Davis would be sent totheHomestead, Pennsylvania, store on the followingMonday. Bishop would be sent to the Braddock store as thereplacement for Davis. Bianchi denied flatly that hesuggestedtoZimmerman that Davis be transferred.Zimmerman, on the other hand, testified that Bianchicalled him anddemandedthat Davis be transferred out ofthe Braddock pharmacy. Zimmerman said he then askedwhat was wrong and Bianchi replied that Davis was notfilling prescriptions quickly enough, not putting items awayproperly, and not following pharmacy instructions. At thispoint Zimmerman allegedly replied that Bianchi was themanager and if that was what he wanted Davis would betaken out even though Zimmerman felt that Davis was apretty good pharmacist. In accordance with this conversa-tion,Zimmerman said he would comply with Bianchi'sdemand and he decided to transfer Davis. Zimmerman saidthat there was no discussion about a squabble or a fight oran argument between Bittner and Davis. Bianchi specifical-ly denied Zimmerman's version of this conversation.The record shows through other testimony that Davis hadpreviously requested a transfer from the Braddock store.For example, Bianchi testified that during his discussionconcerning the cluttered pharmacy counter, Davis said hedid not like working in the Braddock facility and that hewas going to ask for a transfer. According to Bianchi thisstatementwas made approximately 3 or 4 weeks beforeDavis was transferred and before the conversation betweenBianchi and Zimmerman had taken place. Bittner testifiedthat before her difficulty with Davis he had informed herthat he did not like working in the Braddock store and hewas going to ask for a transfer. From these conversationsand this testimony it can be seen that there is internalevidence in the record indicating that both Bittner andBianchi corroborated the fact that Davis had stated hisintention to ask for a transfer quite some time before thetelephone conversation between Zimmerman and Bianchi.IV.CREDIBILITY OF THE WITNESSESA.VicePresident Emanuel ZimmermanThere are numerous references in the Respondent's briefto the effect that Bianchi was an incredible witness becausehe was hostile and biased. For example, the brief states,"Where the General Counselrelies upon a single witnesswho was blatantly hostile to the Respondent, and whosetestimony is uncorroborated by objective circumstances theBoard has rejected such testimony." Respondent cites insupport of this proposition the case ofWilliamson-DickieManufacturing Company,115 NLRB 356 (1956),involving aterminated supervisor named Thompson and the GeneralCounsel'smost important single witness.Thiswitness gavedamaging testimony against the Respondent. Her biasagainst the employer was evident. There then appears mRespondent's brief a quotation from the above-describedcase in which the Board stated it was unwilling to give anyprobative value to those portions of Thompson's testimonywhich are denied and which are not corroborated byobjective circumstances or the testimony of other crediblewitnesses.In further support of his position Respondentalso cites the case of theHot Point Co.,120 NLRB 1768,where the Board used almost the same language as appearsin theWilliamson-Dickiecase.These citations are inapposite for the simple reason thatthe testimony of Bianchi was corroborated by both Bittnerand Bishop both of whose testimony I credit. Furthermore,itcould hardly be said that Emanuel Zimmerman'stestimonywas not biased. As Vice President of theCompany who made the decision to discharge Bianchi hehad as much of an axe to grind as Bianchi did, if not moreso.It is significant to remark that during the course ofZimmerman's direct testimony he did not speak as someonewho had just recoveredfrom an illnessas had been statedon the record, but on the contrary, he spoke on directexamination in a vigorous tone of voice. He gave histestimony in what at first appeared to be a convincingmanner.However,when Zimmerman was cross-examined,his entire demeanor changed and his forthrightness, whichhad been so evident in the course of his direct examination,evaporated.He became evasive, he spoke in such a lowvoice that I had to continually admonish him to raise hisvoice because what he said could not be heard. The recordshows that Zimmerman had described the ProceduralManual as requiring strict observance. This was furthercorroborated by a statement in the said Procedural Manualthat instructions received in the Manual were mandatory.In cross-examination a new version of instructions in theManual developed. Under vigorous cross-examination, andin a very soft almost inaudible voice, Zimmerman testifiedthat the information sent to the pharmacists in theProcedural Manual were only guides or yardsticks but werenot to be followed rigidly. These instructions were merelyto offer guidance.Furthermore it is clear from the record that Zimmer-man's testimony was shot through with serious inconsisten-cies. The testimony with respect to inventory guidelines, forexample, was that a 3-week supply from the wholesalesource, a 4-week supply from a direct source, and a 7-weeksupply from a redistribution source were regular require-ments which were passed on to the various pharmacistmanagers and were to be followed on the basis of 100percent "mandatory cooperation." In his cross-examina-tion Zimmerman became very evasive and even refused to 510DECISIONSOF NATIONALLABOR RELATIONS BOARDadmit that there were any inventory guidelines at all thatstill existed. In this latter testimony he said that the figuresgivenmerely represented theRespondent's idea ofoptimum levels that should be striven for. After extendedcross-examination Zimmerman admitted that the Respon-dent did in fact set "goals" for his pharmacists with respectto inventory levels. At this point in his testimony he saidthat despite what the Respondent's own exhibits demon-strated he refused to admit that the goals were rigid orrequired.On direct examination Zimmerman testified that at thetime of Bianchi's initial preemployment interview heinformed Bianchi that he could hire or fire employees andthat he was the boss of the pharmacy. On cross-examina-tion he changed his story and admitted that he informedBianchi that weekly sales volume would determine when hecould have clerical assistance at the Braddock facility.From the foregoing, and there are other examples thatmight be mentioned, Zimmerman was found to havemisrepresentedthe truth and continued to stay with hisinaccurate statements until he was challenged on cross-examination.The fact that he ultimately told the truth oncross-examination does not minimize the importance of thefact that some of his direct testimony was false.One of the additional significant aspects of the testimonyoffered by Zimmerman which proved that it was inaccurateand self-serving was his statement that Bianchi hiredBittner. The credible testimony of both Bianchi and Bittnerestablished that Bianchi played no part whatever in eitherthehiringof Bittner at the store or her subsequentassignment to the pharmacy. Thus there is no testimony tosupport Zimmerman's assertion that his version of Bittner'shire was correct. I was also impressed with the fact thatZimmerman said Bianchi phoned him and "demanded"that Davis be transferred. It should be borne in mind that apharmacist-manager of 1 store in a 120-store chain couldhardly be expected to demand of his boss that an employeebe transferred. This is especially so since Bianchi wasspeaking to the second highest ranking officer of a hugechain of stores. For Zimmerman to further testify that heacquiesced in Bianchi's demand without investigation andwithout making any further inquiry as to whether or not theversion of the difficulty between Davis and Bittner wascorrect seems patently false on its face. Furthermore thereis corroborating testimony from Bittner that Davis told herthat he had already requested a transfer even before theyhad their difference of opinion and that he was onlyawaiting word until his transfer became effective. Atanother point in his testimony Zimmerman stated that it isdifficult to get pharmacists, and therefore he had to complywith Bianchi's "demand" in order to keep him happy. Irepeatedly requested that Zimmerman speak in a loudenough voice to be heard and despite my frequent requeststo raise the level of his voice during cross-examinationZimmerman spoke in such a soft voice that, even though Iwas sitting right close to him, I could hardly hear him. Myoverall impression about Zimmerman is that he was anincrediblewitness. I do not credit his testimony. Hisdemeanor, at the very least, was unconvincing.B.WilliamMoffittOn the whole Moffitt's testimony, while it seemed coloredby his concern for the Respondent's financial interests,seemed to be fairly convincing.The difficulty with thetestimony is that Moffitt was without personal knowledgeas to the specific jobs performed in theBraddockpharmacyand knew nothing about Bianchi or his performance on thejob or any other details which go to the nub of the instantcase.Moffitt's knowledge of the functions,authority, andresponsibility of the pharmacist-managers was through"pieces of paper"rather than through direct knowledge andobservation.This is further substantiated by the fact thatMoffitt admitted he was never at the Braddock facilitywhen Bianchi was there and he had no personal knowledgeas to how Bianchi ran the pharmacy.In legal parlance whileMoffitt had a great deal to say about the Company'sgeneral practices, since he was the Company's personnelmanager,the fact still remains that he was an incompetentwitness.C.Eugene DavisDavis seemed to have a fairlylarge sizebias directedagainstBianchi.This was manifested by the tone heassumed-especiallywhen he was subjected to cross-examination by the General Counsel. One instance of thekind of inconsistency that appeared in the course of Davis'testimony can be found in the fact that he stated Bianchitold him Bianchi would price the welfare prescriptions onThursday evenings when Bianchiwas inthe store. This wascompletely inaccurate because Bianchi could not havepossibly worked on Thursday nights as the entire facilitywas closed at 5:30 p.m. on Thursdays. In general, and withregard to the demeanor manifested by Davis while he wastestifying, it is my opinion that he did not testify truthfully,and that he was motivated by bias against Bianchi. Evenmore important he appeared to be testifyingin a mannerwhich seemed to be designed to curry favor with theCompany. I do not credit Davis' testimony.D.The General Counsel'sWitnesses1.BishopBishop was not only an impressive witness because of hisdemeanor but it should be remarked that, at the time of thehearing, he was still employed by Respondent. Much of histestimony was adverse to Respondent's interest. By offeringithe might have exposed himself to reprisals. Thus theevidence adduced through him had an added ring ofauthenticity.His testimony was convincing, his recital ofmatters was within his personal knowledge, and it wascorroborative of what Bianchi testified to concerning thebulletin of March 31, 1969. In this connection it should beemphasized thatRespondentalso found Bishop a crediblewitness and I concur in the Company's appraisal of histestimony.To briefly recapitulate concerning the bulletin of March31, 1969: Bishop said that Spike Zimmerman, after firsttelephoning his home office to make certain, came back towhere Bishop was standing and stated that the bulletin wasa technicality and should be ignored. In other words this WHITE CROSS STORES,INC.511bulletin,which contains a close paraphrase of the Act'sSection 2(11) definition of a supervisor, consisted of somepieces ofmeaninglesspaper and should be forgotten andignored. I credit Bishop's testimony.2.BittnerBittner testifiedwithouthesitation,truthfully,andconvincingly.Additionally,at the time of the hearing,Bittner wasstill employed by White Crossand insofar asher testimony was contrary to the Respondent's interest itconsisted of an account of Bianchi's lack of supervision ofher work.Her testimony potentially might be expected toarouse the ire of Respondent and thus possibly expose herto reprisals. This fact adds another cubit to the veracity ofwhat she stated.Also, and significantly,although Respon-dent sought to attack Bittner's testimony on cross-examina-tion,in its brief Respondent relies on her testimony andcredits it.Here again, I agree with the Respondent who apparentlyfound Bittner to be a credible witness.Her straightforwardaccount states unequivocally that Bianchi never supervisedher, that she was assigned to work with Bianchi by her storemanager(Carroll). (In this regard the store manager'saction was authorized by Zimmerman.)Without burdeningthe record unduly with repetitious material Bittner said henever reprimanded her, she never discussed grievances withhim, and in fact when Bianchi did ask her if she had anytrouble with Davis, Bianchi unsuccessfully attempted tosmooth her ruffled feathers.He asked her to reconsider herstatement that she would not work with Davis.Bianchi thentelephoned Emanuel Zimmerman to ask what he should dowith this personnel problem. She also stated, in flatcontradiction to Davis,thatDavis told her he requestedRespondent for a transfer.This testimonycountervails theargumentadvancedbyRespondent thatBianchi"demanded"thatDavis be transferred.On one or twoinstances(the record is not entirely clear on this point)Bianchi admittedly permitted her to shift a Saturdayassignment to her day off so that Bittner could go away fora weekend.The intermittentexercise of a single or at mosttwo instances when Bianchi changed Bittner's assignment isnot an indication that he was a supervisor or acted withsupervisory authority. I credit LorettaBittner.3.BianchiThe testimony given byBianchi representsapproximately201 pages out of a total transcript of 1,162 pages adisproportionate amount of the balanceof which recordwas consumed in lengthlyand frequentlyinordinate andunnecessary argumentby both theRespondent and theGeneral Counsel.This information is included in the recordto indicate that Bianchi wason thestand much longer thanall the other witnesses combined.The General Counselstates in this brief that Bianchi's testimony took a total of 14hours. As a consequence of the strain he was under thereare a number of inconsistencies in Bianchi's testimony.However none of the inconsistencies are significant. Theoverall impressioncreated byBianchi as a witness was ofan individual whose knowledge of the operation of theBraddock store was little shortof encyclopedic. Underthese circumstances,and making allowances for the humanfactor of fatigue,it is not surprising that in certain instancesBianchi'smemory failed him. For the most part Bianchitestified in a straightforward manner.Whatever inconsis-tenciesappear in the record do not adversely affectBianchi'soverall testimony which was given in a clear,directway.IcreditBianchi'srecital.Even under thegruelling cross-examination to which he was subjected,Bianchi's story stoodup remarkably well.The principal thrust of Respondent's attack on Bianchi'scredibilitycentered around a theory, expressed a number oftimes on the record,that Bianchi was a supervisor and/or amanagerial employeewho,whilehe admittedly wasdischarged because of his union activities,was not anemployee within the meaningof the Act.Therefore, he wasnot protected by Section 8 of the saidAct. Statedotherwiseitwas Respondent'smain argument that Bianchi was hiredinitially as a pharmacist-manager who knew he was "boss"over the pharmacy,did in fact supervise employees butdeviously sought the shelter and protectionof the Act bydeliberately refusing to exercise those supervisory responsi-bilities entrustedto him by theRespondent. I regard thistheory as untenable on the facts in the instant case.V. BIANCHI'S ALLEGED SUPERVISORY ANDMANAGERIAL STATUSA.Bianchi's Alleged Supervisory StatusPricing, Pledging Respondent'sCredit,Hearing andAdjusting GrievancesWithout again reiterating the minutiae of what appears,supra,in this case concerning pricing and the pledging ofRespondent's credit it is apparent that Bianchi did notexercise independent judgment in these particulars. Thescientific excellence of Respondent'scentralized controlover its manifold operations is exemplified in its numerousdetailed written instructions to the pharmacy managers inthe form of pharmacy bulletins,the ProceduralManual,oral instructions by visiting pharmacy supervisors, andtelephone directives frequently made to Bianchi on analmost day-to-day basis.This represents clear evidence thatlittlewas left to the imagination or judgment of Bianchi. Hetestified that his predecessor instructor, Bishop, underwhom he was trained,repeatedly referred to the writtendirections inclusively as Bianchi's"bible."There is noproof in the record that Bianchi was clothed with theauthority to price either his purchases or his sales. To thecontrary,it is evident that Respondent,from its centralizedoffice and through the lips of its pharmacy supervisors,gave Bianchi something more than guidelines as to thesefunctions.In fact,Bianchi was given formulas,which whencorrectly followed,provided Bianchi with all the informa-tion that anyone would need to quote the price of a productto a customer.With respect to credit,approximately half ofwhat Bianchi purchased for sale in the Braddock storecame from the Redistribution center. Bianchi was instruct-ed to secure these items from this source.The Redistribu-tion center is owned and operated by Respondent.Directand wholesale sources were never communicated with byBianchi on the basis of his requesting them to quote a price 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDor his bargaining about the price of the items which he wasrequesting them to send him. The testimony is clear thatBianchi stated he never discussed price because, for themostpart, bills for the items purchased were sent to theRespondent'smain office in Monroeville for payment.Furthermore, such items purchased by Bianchi were paidfor by the Respondent. Consequently, there was no needforBianchi to discuss prices with the sources of theBraddock store's supplies. Similarly, with respect to cashingcustomer's checks, welfare checks, stocking the shelves, andthe other duties which Bianchi performed, these tasks wereroutine in nature and required the exercise of nosupervisory or managerial authority on Bianchi's part. Anyreasonably intelligent professional man, like a pharmacist,does not have to be told what labels to put on bottles toshow when his supply was running low. The fact thatoccasionally Bianchi was reprimanded by visiting supervi-sors and occasionally by Spike Zimmerman because he hadnot followed instructions to the letter is not relevant to thiscase because he was not discharged for being an inefficientpharmacist.He was discharged because he engaged inunion activities.It is not disputed that from December 4, 1967 (whenBianchi commenced his employment with White Cross),untilapproximately January 1969 Bianchi workedalone inthe pharmacy. While he was spelled by various so-calledassistantpharmacymanagerswhen he was off duty it wasalso not disputed that for the most part, the working time ofrelief pharmacists did not overlap Bianchi's working time.From January to the date of Bianchi's discharge, June 14,1969, Bittner was in effect loaned part time to work withBianchi 10hours per week out of the 40 hours she workedfor Respondent. She was for practical purposes loaned bythe store manager to help out in the pharmacy. Thisconclusion is borne out by the admitted fact that asbetween the store proper and the pharmacy each maintainseparate accounts and accounting systems. It is uncontrad-icted that Bittner receivedonepaycheck a week and thischeck included payment for time, workedbothin thepharmacy and in the store. For approximately 13 monthsBianchi's volume of business did not warrant his receivingany clerical assistance. During the time that Bittner didwork with Bianchi she testified he never gave her anyinstructionsnor did he tell her what to do and her dutieswere so uncomplicated that she did not require anyinstructions. For example, a woman who had worked in thestore proper as long as Bittner had did not have to be toldwhen to clean the shelves. It is therefore reasonable toconclude that during the time that Bittner worked withBianchi she looked to and received both her supervision, ifany was needed, and pay from either the store manager orthe assistant store manager.Thesine qua nonof the exercise of true supervisoryfunctions is that the alleged supervisor must have someoneto supervise!It is interesting to note that in the organization chart ofWhite Cross stores operations, which is included in therecord as an exhibit, there is no indication anywhere thatthe Respondent had in its employee any pharmacists. Thetestimony in the record is replete with numerous referencesabout pharmacy managers and assistant pharmacy manag-ers, but apparently there do not appear to be any employeeswho are carried on the Company's records as plainpharmacists. The Respondent supplied certain pharmacyemployees with titles. It provided thesecertainemployeeswith the external trappings of supervision but not thesubstance to go along with thetitles.It is hombook law that the bestowing by a company ofthe title of pharmacy manager orassistantpharmacymanager does not denote the status of such employees.What determines whether or not an employee is asupervisor is to be found from thedutiesperformed by theCompany's employees and not by the title that they may beoperating under. The Respondentin itsbrief attempts tomake much of the fact that Respondent was the highestofficial in the Braddockpharmacy.The reason for this isself-evident. For many months he was theonlypharmacyemployee working in the Braddock store.It should also be noted that Bianchi did not have the keysto the store which had only one entrance. These keys werein the possession of and under the control of the variousstoremanagers. Furthermore, Bianchi did not have thecombination to the storesafe.This information was onlyentrusted to the storemanager.From all of the above it seems very clear that Bianchi wasnever a supervisor within the definition of Section 2(11) ofthe Act. This is so despite the valiant effort made by theRespondent to classify him as such and then to incorporateinto the bulletin of March 31, 1969, a paraphrase of Section2(11)'s various definitions of a supervisor.B.Bianchi'sAllegedManagerial StatusRespondent devotes a portion of its brief to a contentionthat Bianchi, if not a supervisor, was certainly a managerialemployee.The concept of managerial employee status originatedwith the Board, rather than with Congress. While the Actspecifically excludes from its coverage those employeesdesignated as "supervisors"-Section 2(3) and (11), itnowhere mentions "managerial employees." The Board,however,hasdeveloped the concept of managerialemployee to cover those who do not exercise sufficientdiscretion to be termed "supervisors" and yet whoseinterests are so closely allied with those of management astomake their inclusion in bargaining units with normalemployees destructive of the policies of the Act.It is in terms of appropriate bargaining units that themanagerial employee concept has evolved. Consequently,the cases do not discuss in detail the managerial employee'sstatus in unfair labor practice situations.In 1966, the D.C. Circuit Court attempted to crystallizethe criteria developed by the National LaborRelationsBoard in determining whether an employee could becharacterized asmanagerial.Retail Clerks InternationalAssociation v. N.L.R.B. [Agents and Organizers Assn.],366F.2d 642, 644-645 (C.A.D.C.), cert. denied 386 U.S. 1017.TheRetail Clerksformula has been cited as summarizingthemanagerialemployee tests in two subsequent TrialExaminer Decisions, both of which were affirmed by theBoard:North Arkansas Electric Co-op, Inc.,168 NLRB No.122, andIowa Industrial Hydraulics, Inc.,169 NLRB No.27. WHITE CROSS STORES, INC.513The Seventh CircuitinJournal-Register, Inc. v. N.L.R.B.,412 F.2d 37, 41, has paraphrased theRetail Clerkscase:InRetail ClerksInternationalAssn. v. N.L.R.B.thecourt notes that there seem to be two fundamental testsfor determining whether an employee is a managerialemployee and therefore excludable under Board policyfrom bargaining units.The first test is to determine whether an employee isso closely related to or aligned with management as toplace the employee in a position of potential conflict ofinterest between his employer on the one hand and hisfellow workers on the other. If an employee is found tolbe in such a position, he is not, under Board policy,entitled to be represented in the collective process.The secondmanagerialemployee test is to determinewhether the employee is formulating, determining andeffectuating his employer's policies or has discretion,independent of an employer's established policy, in theperformance of his duties. If an employer cloaks anindividual with such authority or such discretion, thatindividual would be a managerial employee and wouldbe deprived of the right of representation by abargaining unit.To be a "supervisor," the court said, an employee musthavecontrolover fellow employees, that is, other employeesof the supervisor's employer.The Board's doctrine has been developing since theoriginalWagner Act. Although it may be argued that theNLRB has actually amended the Act by expanding thedefinition of "supervisor," the Board has seen justificationfor its action in the Act itself. InPalace Laundry DryCleaning Corp.,75 NLRB 320, 323, footnote 4, decided justa few months after the 1947 amendments to the WagnerAct, the Board said:We have in the past, and before the passage of therecent amendments to the Act, recognized and definedas "managerial" employees, executives who formulateand effectuatemanagementpolicies by expressing andmaking operative the decisions of their employer, andhave excluded such managerial employees from bar-gaining units.We believe that the Act as amended,contemplates the continuance of this practice.As discussed,supra,and as epitomized in the quotationfromPalace Laundry,the managerial employee concept hasdeveloped essentially with relation to appropriate bargain-ing unit determinations. The Board has not thus far hadoccasion to pass on the issue of the insulation of managerialemployees from the commission of unfair labor practices.This past June, the Eighth Circuit decidedN.L.R.B. v.North Arkansas Electric Cooperative, Inc.,412 F.2d 324. Inthat case, the Board, affirming the Trial Examiner, foundthat an employee allegedly discharged in violation ofSection 8(a)(3) was neither a supervisor nor a managerialemployee. 168 NLRB No. 122. The court disagreed. It heldthatLenox, the employee involved, was a managerialemployee, and therefore reversed and remanded the case tothe Board....with specific instructions to it to determinewhether or not the discharge of Lenox, as a "managerialemployee" under all the circumstances of the case, wasor was not violative of the Act. [71 LRRM at 2602.]The Board was thus squarely presented with the issueinvolved here. Although itwas giventhe opportunity todecide the issue previously, it preferred not to do so. In theNorth Arkansascase, the Trial Examiner had considered theapplicability of the Act tomanagerialemployees, but theBoard preferred not to become involved in the issue:As we agree with the Trial Examiner that Lenox isnot a managerial employee, we do not reach the issue orpass upon the Trial Examiner's statementsconcerningthe applicability of the Act to the Union or otherconcerted activitiesof managerialemployees. [BoardDecision, fn. 1.]From the above it is clear that the Board has not passedupon the question as to whether or not a managerialemployee is entitled to the protection of the Act in an unfairlabor practice case.The determination of whether Bianchi's duties andresponsibilities were of sucha nature asto qualify him forthe designation of a managerial employee is a question offact. Based on the record I conclude that his duties were notsuch as to entitle him to be characterized as a managerialemployee.InJournal-Register,the question was whether certain"districtmen" were managerial employees. The courtfound that the "district men" had the following duties andresponsibilities:Overseeingdistributionofcompany'snewspaper; hiring,training,working with carriers; han-dlingdeliverycomplaints;adjusting,remitting salesreceipts to Company; promotion of new subscriptions;attendingsalesmeetings;recommending discounts fordelivery routes; organizing, determining routes withindistricts; contracting news dealers; leasing substation spacewithin districts; and making various small purchases.The court held, in light of theRetail Clerkstests that theseemployees werenotmanagerial:While the district man has various responsibilities,they are minor in nature and not tantamount to those ofan employee who formulates, determines and effectu-ates his employer's policies. The scope of his authorityin the area of significantmanagementpolicy is limitedin nature and as the Regional Director aptly notes "thediscretion and initiative which these men are expectedto exercise fall within relatively unimportant areas. [71LRRM at 2671.]The Court emphasized that while the district men couldrecommenddiscounts, redistricting, campaign strategy, andthe like, the ultimate decisions were made by others. Thecourt also laid stress on the fact that districtmen were notsupervisors; the newspaper carriers were independentcontractors rather than fellow employees ofJournal-Register.From the above discussion of the adjudicatedcases itappears that the Board has not yet passed upon thequestion as to whethera managerialemployee is entitled tothe protection of the Act in an unfair labor practice case.The Trial Examiner is bound by the decisions of the Boardwhen such decisions are made. Since the position of theBoard is unclear at this time it becomes necessary to viewthe testimony of Bianchi with respect to his dutiesagainstthe yardsticks that have already been established andattempt to project what might be expected when, and as if 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Board issued a decision on this issue.In any case it mustbe emphasized that, basedon my credibilityfindings, Ihave discredited the testimony of Emanual Zimmermanconcerning Bianchi and his duties and I have creditedBianchi.According to Bianchi'stestimony,hisdutiesclearly do not fall within the area that could qualify him asa managerial employee even within the limited conclusionsthat are now available.Applying thefacts as exemplifiedby the recordbefore meit is crystal clear that Bianchi was not such an employeeempowered with sufficient discretion to be termed asupervisor and yet one who is so closely allied withmanagement as to make him a managerial employeeineligible for inclusion in bargaining units with normalemployees.We have onlybefore us the evaluation of thelanguage of the Board as it relates to questions involvingthe inclusion or exclusion of so-called managerial employ-ees in appropriate bargaining units under representationdecisional material.Using the language ofthe Court intheRetail ClerksInternational Associationv.N.LR.B., supra,Bianchi hasnever been so closely related to or allied with managementas to place himself in the position of potential conflict ofinterest between his employer on the one hand and hisfellow workers on the other.It is also clear,and this iscrucial to the case at bar, that there is no credible evidencein the record to support the conclusion that Bianchi wasinvolved in formulating,determining, and effectuating hisEmployer's policies or had discretion independent of thisEmployer's strict controls in the performance of his duties.Respondent,in its brief,places heavy reliance on itsinterpretation of the facts of record to the effect thatBianchi was closely identified with management and aidedin the formulationof company policybecause he on oneoccasion did investigate the possibility of buying out aneighborhood drugstore.In this isolated instance Bianchidid visit the Miller drugstore but it is to be carefully notedthatafterhe completed his visit he telephoned VicePresident Emanuel Zimmerman and expressed the opinionthat it seemed wise to Bianchi thatthe Company givefavorable consideration to purchase all the prescriptionfilesof this drugstore and incorporate them within theoperation of the Braddock store.It is especially significantto note that all Bianchi did was toprovide aconduit tochannel information to Zimmerman with respect to thedesirabilityofWhite Crosspossibly acquiring this store.However,even in this case, Bianchi only made arecommendation to Zimmerman and left the decision to bemade by VicePresident Zimmerman.This instance is a farcry from clothingBianchi with managerial authority todetermine whether ornot White Cross shouldacquire theMiller store.It is to be further noted that in theJournal-Registercase,supra,under a statement of facts which have been detailed,supra,and in a situation where the so-called "district men"had a great deal more authority than Bianchi ever had, thecourt held that"districtmen"were not managerial.Reference is again made at this point to the quotationwhich appears,supra,inwhich the court explained itsreasons for excluding"district men"from the appellation ofmanagerial employees. Significantly,the court'sopiniondoes state as follows: "The scope of the district man'sauthority in the area of significant management policy islimited in nature and, as the regional director aptly notes,`the discretion and initiative which these men are expectedto exercise fell within relatively unimportant areas.' " SeeJournal-Register, supra.Based on the above I find that Bianchi was not amanagerial employee.VI.ALLEGED 8(a)(l) VIOLATIONS(1)During February 1969, by telephone and by letter,Emanuel Zimmerman threatened Bianchi with discharge ifhe participated in union activities.(2)During February 1969 Zimmerman stated over thetelephone to Bianchi that the Company would know whoamong its pharmacy employees were attending unionmeetings. By this remark Zimmerman created the impres-sion among his employees that Respondent was engaged insurveillance of the union activities of its employees.(3) Zimmerman stated over the telephone in February1969 that the Respondent wouldrefuseto negotiate withany union and would close its doors if the employeesselected a union as their collective-bargaining representa-tive.(4) I also find that when Respondent promulgated theprocedural bulletin on or aboutMarch 31, 1969, itcommitted an independent violation of Section 8(a)(1) ofthe Act. This document was ostensibly drafted to codify thejob responsibilities of pharmacists-managersand assistantpharmacists-managers.Respondent sought to create anitemization of dutiesin languagelifted from Section 2(11)in such a way as to make it appear that Bianchi was in fact asupervisor. It is not disputed that the Company was fullyaware of the fact that an organizational effort was inprogress in an attempt to encourage membership in a labororganization of pharmacists in February 1969. It was at thistime that the first of a series of annonymous letters was sentto all pharmacists in the Pittsburgh area by Bianchi. Moffitttestified that when Emanuel Zimmerman became aware ofthe effort at organization then taking place he notified hisattorneys to seek their advice. They came to Monroeville,conducted their own investigation, concluded that pharma-cist-managers were supervisors and could be dischargedwithout exposing Respondent to a charge of committingunfair labor practices. As the result of this counsel, Moffittand others prepared, drafted, and circulated to all theCompany's pharmacist-managers and assistant pharmacist-managers the bulletin of March 31. The timing of theissuance of this document creates the reasonable andunmistakable inference that it was conjured up with thepurpose and intention of interfering with and coercing itsemployees not to join a laborunion.Then couple theinvestigation made by Respondent's labor counsel with thecircularization of Emanuel Zimmerman's broadside lettersent to all his pharmacist employees on February 26, 1969,in which Respondent's Vice President warned its employeesthat if they joined a labor organization they would be firedfor violating company policy. The conclusion is inescapablethat Respondent, by the above acts, sought to nip incipientunionization in the bud by the issuance of the bulletin andthereby violated Section 8(a)(1). WHITE CROSS STORES, INC.515VLL PROCEDURALISSUESAND RULINGS ON EVIDENCEA constant bone of contention arose during the days theinstant hearing was in progress. Respondent sought toadduce testimony involving the Company's practices incertain of its stores in addition to the evidence pertaining tothe Braddock Avenue store. As each such effort was madetheGeneralCounsel interposed a running series ofobjections. For the most part the objections were addressedto the General Counsel's contention that the only matterencompassed in the complaint concerns events which it wasalleged had occurred at theBraddocklocation. For thisreason the gravamen of the General Counsel's objectionsrevolved around the question of relevancy. I permittedcertain testimony in principal part offered through the lipsof Respondent Director of Personnel William Moffitt. Inmy opinion, evidence which exemplified certain factsconcerning the general practices of the Company withregard to personnel-labor matters was germane and thisevidence was admitted in order to accord Respondent theopportunity to attempt to prove a pattern of behavior. Overand beyond this line of inquiry Respondent wished toadduce testimony from certain individual pharmacist-managerswho are employed in other stores operated by theCompany.For example, I permitted the Respondent to introducethe testimony of the pharmacist-manager of the Altoona,Pennsylvania, store, Philip Kardon. At the end of Kardon'srecital I questioned him with regard to the comparability oftheAltoona store as against the Braddock facility. Itseemed to me that if the Respondent were successful insatisfyingme as to certain indicia of comparability, i.e.:gross volume, number of pharmacists, and number ofclericalemployeeswhowereassignedtothepharmacy-that such testimony might well be relevant. Atthe conclusion of Kardon's testimony, it developed thatAltoona was a much larger store than Braddock, had andhas a regularly assigned crew of bothassistantpharmacistsand pharmacist-clerks and had a considerably largervolume of business than Braddock at comparable periodsof time. Further, Respondent argued vigorously that he wasprepared to show that Kardon not only possessed truesupervisory authority but exercised it with Respondent'sapproval by hiring and firing employees, recommendingand grantingwage increasesand, in other ways, heappeared to be implementing many mdicia of 2(11)authority.When Kardon's testimony was in the record theGeneralCounselmade a motion to strike becauseRespondent had not satisfied the comparability yardstickurged by me. I granted the motion to stake this testimony.Upon reflection I hereby reverse my prior ruling and nowpermit Kardon's testimony into the record because it doesthrow some light on how certain of the Respondent's otherstoresoperate with respect to the question at bar. A carefulreevaluation of this testimony, within the framework of thetotal proceeding, convinces me that although the testimonyhas now been admitted it does not change the result as setforth in other places in this Decision.Respondent in his brief takes the position that Boardprecedent supports reference to other locations in order todetermine supervisory status. Two cases were cited to meviz:Heck's Inc.,156NLRB 760, in which the Boardcompared 8(a)(3)'s with department heads in out-of-statestores (156 NLRB at 64).Katz Drug, Company,123 NLRB1615, 1616-17, in which the Board viewed several separatestore locations in determining the 2(11) status of depart-ment managers; found that the store volume affected thefrequency of the exercise of supervisory functions, andfurther found that the store managers were supervisorywithin themeaning of2(11). Respondent frequently statedduring the course of the instant hearing that his client's casewas being prejudiced by the exclusion of evidenceconcerning other stores because, in his opinion, this matterwas critical to the Respondent's defense concerning boththe 2(11) status of Bianchi and also had bearing onBianchi's credibility. The Company also moved that thecase be remanded to take additional testimony of thisnature. I hereby deny the said motions and/or requests forremand and/or the reopening of the record. The monumen-tal record in the instant case provided Respondent withmore than adequate opportunity to prove his case.The General Counsel's brief counters the argument madeby Respondent and takes the position that the exclusion oftestimony with respect to other stores was, in the first place,proper, and in the second place the Trial Examiner's rulingswere not prejudicial. It was argued by the General Counselthatmy rulings on this problem were correct because innoncomparable stores, the pharmacy manager would havea chance to exercise authority quite differently even if thesaid pharmacy manager was a 2(11) employee. Bianchiwould not be a supervisor because the store where he wasemployed compriseda smallpharmacy where the dollarvolume did not warrant the employment of a full-timeclerk. Furthermore, this would not shed light on Bianchi'sauthority because Bianchi workedalone.There is thefurther distinction that the store where there were regularclericalemployees involvedwould not illumine thesituation in the Braddock store because the Braddock storehad clerical help only 10 hoursa week.Therefore, evidenceconcerning the 2(11) status of similar employees would notbe relevant to the case at bar.The Respondent's relianceon theKatzcase isinappositebecause of the following reasons:1.TheKatzcase is an R case and not an unfair laborpractice case.2.The petition in theKatzcase was for aunitofemployees inthreeseparate stores.3.Because of point 2 above, it was necessary to consideremployees in other stores, but this is not the case in theinstant matter.4.This supports the General Counsel's contention thatthe finding that some pharmacist-managers have 2(11)authority but others did not is not relevant or controlling. Itis thus clear that the mere fact that a pharmacist at onestore is a supervisor does not establish that pharmacists atother stores have the same status.TheHeck'scase, also extensively cited in Respondent'sbrief, is readily distinguishable from the case at bar for thefollowing reasons:1.In this case the Board considered the duties of otherdepartment heads in thesame store.2.Itwas noted by the Board that the 2(11)'s in questionhad duties similar to department heads in the store in 516DECISIONSOF NATIONALLABOR RELATIONS BOARDanother town. It should also be noted that the employees atthe other stores had been found to be 2(11)'s in the priorBoard case and therefore this issue wasres judicata,and thisprovided the ground for the Board's consideration. Besides,the Boarddid not rely on the other 2(11)'s as the primaryreason for its conclusion.3.The issue of comparability was raised in theHeck'scase. It seems the Board would not have considered theemployees in noncomparable stores. Even so, no prejudicialerror was made in excluding this testimony.The erroneous exclusion of evidence is consideredprejudicial only where its admission would have been sosignificant as to alter the disposition of the issues in thecase.(Spector Freight System, Inc.,141 NLRB 1110.)"Note also that the facts in the above stores werecomparable asdistinguished from the facts in the case atbar." See also the following cases: 3In further explication theKatzcase involved a unit whichwas sought by the union representing employees of three ofthe employer's stores:The Board did grant such a unit.As all three stores in Des Moines, Iowa, are centrallycontrolled, are subject to centralized labor relations,employ thesame classificationsof employees under thesame ratesof pay and working conditions, and as theyare all located in the Des Moines, Iowa, metropolitanarea in close geographical proximity, we find that themultistore unit sought by the Petitioner is thereforeappropriate. [123 NLRB 16161In view of the above it seems clear that the GeneralCounsel's position is supported by theKatz Drug Companycase.In theHeck'scase it was alleged that an employee was an8(a)(3) dischargee and the Respondent claimed that he wasa supervisor under Section 2(11) of the Act. Here, again, itappears that the General Counsel was correct in hisargument. In addition, the Board considered comparabilitywith other managers only aspartial,and not determinativeevidence. Also the Board discussed the duties of the alleged2(11) individuals.In connection with the general problem of relevance andcompetence attention is called to the following:... any legally competent evidence which, whentaken alone or in connection with other evidence, tendsto prove or disprove a material or controllingissue .. .and sheds any light upon or touches the issues in such away as to enable the [fact-finder] to draw a logical andreasonable inference with respect to the matter or aprincipal fact in issue, is relevant. As thus defined,relevancymeans the logical relation between theproposed evidence and a fact to be established. [29 Am.Jur. 2d. § 252; footnotes omitted.]... evidence of collateral or other facts which areincapable of affording any reasonable presumption orinference as to a principal fact or matter in dispute, orevidencewhich is too remote, is irrelevant andinadmissible. [citation 29 Am. Jur. 2d.,supra]... as a general rule, the commission of an act cannotbe proved by showing the commission of similar acts bythe same person or his agents or employees at othertimes and under other circumstances,unless the acts areconnected in some special way, indicating a relevancybeyond mere similarity as to some particulars. [29 Am.Jur. 2d. §298; footnotes omitted.]It is to be noted that the above rule would permitevidence where what is being introduced tends to showpurpose,character of occurrence under scrutiny and if ithelps determine probability of future occurrences in whichevent the essential physical conditions must be the sameand both the events must be separated only by a shortinterval of time.Generally speaking it is inadmissible topermit the introduction of the above kind of evidence inorder to establish conditions in one place,to show thatconditions elsewhere are the same,unless the showingincludes a manifestation of the connection between theplaces.The articles below with citations fromWigmoreareparaphrases of the actual material contained therein.I Section 203:Evidence of prior acts admissible to show reputation,type ofcharacter,but not to prove that the defendantdid a particular act at this time.II Section 306:Prior acts are admissible to show motive,identity, ifthis is inseparable from the act charged.III Section 377:Wigmore-Vol. 7.Evidence is admissible to show habit,course ofbusiness,or custom,design,or system.Where a generalauthorityto do an act is alleged, andthe plaintiff relies on the defendant's having held outthe third person as his agent,other instances of theplaintiff's having treated the person as agent for such anact are receivable to show a general holding-out of thatperson as agent.In discussing an offer of proof of contracts with others toevidence the existence, or the meaning of the contract inissueWigmorefurther states:Here,obviously, though the principle remains the same,the other instances must be more marked in theirsimilarity in order to be admissible to evidence ageneral plan or habit,because the element of a differentpersonality is often so important in affecting the makingof the terms of a contract that the likelihood of makinga similar contract with different persons is relativelymuch smaller.It thus happens that the Courts aregenerally inclined to exclude such evidence.. . .Thereismerely a question in each instance of the probativevalue of the particular facts offered. [2Wigmore OnEvidence § 377.]VIII.CONCLUDED FINDINGS AND ANALYSISWhile it is true that it is possible to find some cases onboth sides of the question as to which duties performed byan individual constitute a person being regarded as asupervisor within the meaning of Section 2(11) of the Act,the following discussion of two illuminating cases has beencited by the parties:3 SeeSilverwood's,92 NLRB 1114-a representation case;S.G.Tilden,cases may even advance the General Counsel's point regardingHeck'sforInc. 172 NLRB No. 83,to be read in conjunction withThe SouthlandCorp.,the reason that the very issues in the casesrequiredconsideration of other170 NLRB No.159. Both of these cases involve joint employers.Thesestores and this is obviously not the case in the instant proceeding. WHITE CROSS STORES, INC.ChicagoOsco Div'n.of JewelCompanies,Inc.,which wascited by General Counsel and RevcoD. S., Inc.,which wascited by the Respondent.TheChicagoOscocase,which wasdecided on April 29,1969, identifiedby 13-RC-11742, and upon which theGeneral Counsel places considerable reliance isclearlyapposite and concerns the following facts:The employer has 75 drugstores.Forty-eightstores areself-service operations connected with food stores.Twenty-seven of the stores are "free-standing"drugstores. Two ofthem have no pharmacies.The union in this case seeks aunit of pharmacists.There is no issue concerning profes-sional status or the appropriateness of the unit. Thedisagreement between the parties concerned the followingelements:1.Scope of the unit (geographically).'!.Inclusion of head pharmacists.3.Inclusion of nonregistered graduate pharmacists.With respect to head pharmacists each store has a drug orstoremanager and assistant manager who are usuallynonpharmacists.The ultimateauthorityfor the establish-ment of the responsibility for the store operation is furtherdiscussed as follows:Each store has a head pharmacist. Because the druglicensemust be carried in the name of a pharmacist thehead pharmacist also has the employer's power of attorney.The only employeein the store whohas authority to buynarcotics is the head pharmacist.This individual must see that the pharmacyis properlystocked.The head pharmacist reports to the pharmacy divisiondirector who reports to the vice president of pharmacies(drug managers report to zone managers who report todivision managers who in turn are responsible to the vicepresident of operations).All full-time pharmacistswork 45hours a week.The store is open 79 hours a week.There is little overlap in working hours.Al most,there are 3 pharmacists in each store but,for themost part,there are usually2; in 13stores,only Ipharmacist is employed and this man divides his time witha part-time relief pharmacist.Purchases are made from Jewel or distributors whenspeed is required and under these circumstances purchasesare regularly made from approved sources.Bills are paid through the central office.Orders are reviewed by drug managers, who may vetopurchases.Head pharmacists may work out schedules for pharma-cists,but this is usually done by mutual convenience.Head pharmacists earn $500 to $600 a year more than thesecond pharmacist and this is computed on the basis ofbase pay.Bonuses are based on profits which are split 60percent-40 percent.Stock clerks are sometimes assigned to the pharmacy bythe drug manager and he is directedby the headpharmacist(permanent clerks are employed in high volume stores); thehead pharmacist does not adjust clerks' grievances.Discipline:The vice president says that head pharmacists have517authorityto recommend discipline.Some head pharmacistssaid they had no such authority.In some cases discipline was imposed based on the headpharmacist's recommendation,but only afterinvestigation;the discipline in each case was never carriedout personallyby the headpharmacist.Some dutiesapparentlyappear to be within theframework of 2(11) status and are duties no one else couldexercise.Based upon the ratio of supervisors to employees, thefact thatthere is a store levelauthorityand responsibili-ty isplaced in a store manager,the limited discretionrequired,the professional statusof both the headpharmacist and his assistant,and the absence ofauthoritytomake effective recommendations, I findthem tobe nonsupervisoryemployees and include themin the unit.(EasternCamera and PhotoCorp.,140NLRB 569, 571.)The Respondenturges that the case he has cited,Revco D.S.,Inc.,7-RC-5757, July 8, 1963, involvesa situationanalagous to the case at bar:The employerhas 15 drugstores.The employer employs 27 registeredpharmacists-15"pharmacist managers" and 12 "assistant managers."Eachstore has3-6 clerks.Ten storesare open 87 hours a week.The storeshave a pharmacist-manager and an assistantpharmacist-manager,each of whomworkson one shift.Threestoresare open 93hours a week.One hasthree pharmacists and two havetwo pharma-cists.One store is open 48 hours a week and this storeemploysone pharmacist.One storeisopen 60 hours a week and employs onepharmacist.Stores are managed from the centraloffice.Threesupervisors,each responsible for five stores areassigned for the purpose of maintaining uniform practices;each visits each one of the stores under hisjurisdiction fromtwo tothree times a week.During therest of the time that each store is open, thepharmacist-manager or assistant manager istheonlyrepresentative of management on the store premises.[Emphasis supplied.]The pharmacists-managers get $25 a week more than theother employees.During the time that each pharmacist(be he themanager or the assistant manager)isworking as theonly pharmacist on duty inhis store,he is in sole chargeof thestore's operations.[Emphasis supplied.]The dutiesof the pharmacist-manager are as follows:Directsclerks;Stocks stores;Makes sure store is cleanand properlystocked;Has the keys to the store and the combination to thesafe;Is responsible for cash and merchandise;Initials corrections on the employees timecards;Altersworking hours for employees and assignsovertime; 518DECISIONS OF NATIONALLABOR RELATIONS BOARDReprimands employees and reports misconduct tohigher levels;Adjusts customer complaints.The Board held that the above pharmacists-managersare supervisors within the meaning of Section 2(11) oftheAct and cites as authority for this opinion thefollowing cases:Save-On Drugs, Inc.,138 NLRB 1032,andFanny Farmer Candy Stores,112 NLRB 299, 301.The rationale to support the conclusion that theemployees in theRevcocase are supervisors is set forth asfollows:To find that they are not supervisors, it is significantto note, would result in the employees working withoutany responsible supervisory representative of theEmployer being on the premises with them during themajor portion of their working hours.See the following case:Remington Rand Corporation,141NLRB 1052.It hardly needs discussion to indicate that the case citedby the Respondent is not apposite to the facts in the case atbar.Without extended additional discussion it is sufficientto point out that the Braddock facility is presided over by astoremanager and an assistant store manager who arealways present on the premises and who represent thehighest authority in the store. It should also be pointed outthat the case cited by the General Counsel appears to be onall "fours" with the instant matter.The crux of the matter is that I have found Vice PresidentEmanuel Zimmerman to be an incredible witness. There-fore, his mere asseveration that Bianchi had certain clearsupervisory powers and his further statement that Bianchiexercised these powers is simply contradicted by Bianchiand I believe the testimony of Bianchi and do not creditZimmerman.Based on the facts of record it is clear that the duties andresponsibilities exercised by Bianchi persuade me thatBianchiwas neither a supervisor nor a managerialemployee and therefore his discharge was violative ofSection 8(a)(3) and (1) of the Act.Respondent operates 98 stores in several States, Pennsyl-vania,Maryland, Virginia, etc. Many of these stores consistof a store which vends many items such as shaving creme,hair preparations, toothbrushes, etc., and a pharmacy. Weare here concerned withonestore located on BraddockAvenue, Pittsburgh, Pennsylvania, which store sells bothgeneralmerchandise and pharmaceutical materials. Thestore part at Braddock has a store manager, an assistantmanager, approximately three clerks and about six to eightstockboys. For the period from December 1967 to June 14,1969, the pharmacy had one pharmacist with the title ofpharmacist-manager. At times when the pharmacist is notin the store-after his tour of duty has been completed andon his days off-a relief pharmacist takes his place whoenjoys the title of assistant pharmacymanager.During the time critical to the instant case, fromDecember 1967 to June 14, 1969, George Bianchi was thepharmacist manager at Respondent's Braddock Avenue,Pittsburgh, Pennsylvania,store.In his initialemploymentinterview he was assigned to the store with the title assistantpharmacy manager in training. After a 2-week break-inperiod during which Tom Bishop taught him the ropes,Bianchi becamethe pharmacymanager. It should be notedthat when he was hired his starting salary was $175 perweek. This also proved to be his ending salary. The allegedchange in the status from assistant manager to pharmacymanager carried a change in title, but no change inBianchi's duties or in earnings.The sole issue in the case is the narrow one ofdeterminingwhether Bianchi was either a supervisorand/or a managerial employee. This is so because Bianchiwas warned in a series of letters sent to him by theRespondent on February 26, 1969, not to engage "inunion" activities because this was against company policy,was disloyal and would not be tolerated because as asupervisor and/or a managerial employee he was notprotected by the National LaborRelationsAct.WhenBianchi persisted in his efforts to organize the pharmacistsin the Pittsburgh area-including many who worked inpharmacies other than those operated by Respondent-hewas summarily discharged on June 14.Respondent advances an interesting and somewhat noveltheory in defense of its discharge of Bianchi. It is stated thatfrom the commencement of his employment Bianchi wasalways a supervisor, vested with supervisory authoritywhich he deliberately neglected to assert. This failure toexercise the duties of a supervisor, Respondent insists, wasBianchi's calculated plan to insulate himself from dischargefor organizational activity. As a nonsupervisory employeeBianchi sought to shelter himself within the protection ofthe Act.The General Counsel takes the position that Bianchineverwas and never became a supervisor and/or amanagerialemployee and thus was discriminatorilydischarged within Section 8(a)(3) and (1) of the Act.Respondent's position strains credulity and progressivelyevaporates as the facts of this case are disclosed. It is myopinion that the 1,105 page transcript and 73 exhibitsproffered by the Respondent represent an attempt by itsable counsel to obfuscate the record by an avalanche ofirrelevant testimony.The one overriding conclusion that emerges from thewelter of testimony and the exhibits is that Bianchi presidedover pills but not people.CONCLUSIONS OF LAW1.By discharging George Bianchi on June 14, 1969, andthereafter failing or refusing to reinstate him, in order todiscourage union activities, Respondent has discriminatedin regard to hire and tenure of his employment, in violationof Section 8(a)(3) and (1) of the Act.2.By threatening to discharge Bianchi if he persisted inhis efforts to unionize the employees of White Cross Stores,Inc., Respondent violated Section 8(a)(l) of the Act.3.By further stating to Bianchi on the phone thatRespondent would close its stores rather than deal with alabor union; that by creating the impression of surveillancetheCompany would know who among its employeesattended labor unionmeetings; that by promulgating andissuing a bulletin erroneously stating that Bianchi was asupervisor and therefore was not an employee protected bythe Act from being discriminated against forengaging inorganizing efforts on behalf of a labor organization, and by WHITE CROSS STORES, INC.519other acts and conduct, Respondent engaged in independ-ent violations of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYThe Recommended Order will contain the conventionalprovisions in cases involving findings of interference,restraint,coercion,and discriminatory discharge, inviolation of Section 8(a)(1) and (3) of the Act. These willrequireRespondent to cease and desist from the unfairlabor practices found, to offer reinstatement with backpayto the employee discriminated against, and to post a noticeto that effect. In accordance with usual requirements,reinstatementshall be to the discriminatee's former orsubstantially equivalent position, without prejudice to hisseniority and other rights or privileges. The discriminateeshall be made whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from his date of discharge(June 14, 1969), to the date of offer of reinstatement, lessnet earningsif any during such period, to be computed inthe manner prescribed in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Itwill also be recommended, in view of the nature of theunfair labor practices Respondent has engaged in, that itcease and desist from infringing in any manner upon therights guaranteed employees by Section 7 of the Act.RECOMMENDED ORDER4Upon the foregoing findings of fact and conclusions oflaw, and the entire record in the case, and pursuant toSection 10(c) of the Act, it is recommended thatRespondent,White Cross Stores, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Retail, Wholesale, andDepartment Store Union, Local 101, AFL-CIO, or in anyother labor organization of its employees by discriminatingagainst any employee because of his relationship with theUnion by discharging him.(b) Threatening to discharge any employee or threateningany other reprisal against any of our employees for seekingthe assistance of a labor organization to represent theemployees.(c) Threatening to discharge an employee because of hisunion sympathies or activities.(d)Questioning any employee concerning his unionsympathies or activities.(e) Engagingin activities which create the impression thatitiskeeping the activities of its employees undersurveillance.(f)Threatening to refuse to negotiate with any laborunion which may, in the future, be designated as thecollective-bargainingrepresentative of its employees.(g) Threatening to close its doors if its employees select alabor union to represent them in collective bargaining orengagingin any otherunfairlabor practices as prohibitedin Section 8(a)(1) and (3) of the Act.(h) Promulgating an official company bulletin at a timeand in circumstances designed to thwart unionizationefforts by its employees.(i)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirright to self-organization, to form labor organizations, tojoinor assist the above-named or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection or to refrain from anyor all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer George Bianchi immediate and full reinstate-ment to his former or substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and make him whole for any loss of pay which hemay have suffered as a result of the discrimination againsthim in the manner set forth in the section herein entitled"The Rededy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Recommended Order.(c)Post at its Braddock Avenue store, located inPittsburgh,Pennsylvania, copies of the attached noticemarked "Appendix."5 Copies of said notice, on formsprovided by the Regional Director for Region 6, after beingduly signed by Respondent's authorized representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by it to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.64 In the event no exceptions are filed asprovided by Section 102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102.48 of the Rules and Regulations, beadopted bythe Board and become its findings, conclusions,and order, andall objections thereto shall be deemed waived for all purposes.5In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed toread "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."6 In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read:"Notify the Regional Director forRegion 6, in writing,within 10 days from the date of this Order, what stepsRespondent has takento complyherewith." 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL offer to George Bianchi immediate and fullreinstatement to his former or substantially equivalentposition, without prejudice to his seniority and otherrights and privileges previously enjoyed, in accordancewith the recommendations of the Trial Examiner'sDecision.WE WILL notify George Bianchi if presently servingin the Armed Forces of the United States of his right tofull reinstatement upon application in accordance withthe Selective Service Act, as amended, after dischargefrom the Armed Forces.WE WILL make whole George Bianchi for any loss ofpay suffered by him by reason of the discriminationpracticed against him, in accordance with the recom-mendation of the Trial Examiner's Decision.WE WILL NOT threaten to discharge any employeebecause of his union sympathy or activities.WE WILL NOT question any employee concerningunions in a way to interfere with union activities.WE WILL NOT engage in surveillance of employeeunion activities nor will we create the impression thatwe are engaging in surveillance of the union activities ofour employees.WE WILL NOT threaten to refuse to negotiate with anyunion which may in the future be entitled to representour employees for the purpose of collective bargaining.WE WILL NOT threaten to close our doors if ouremployees select a union to represent them in collectivebargaining.WE WILL NOTpromulgate or issue acompany bulletinat a time and in circumstances designed to interferewith and thwart unionization efforts by our employees.WE WILL NOT threaten to discharge any employee orthreaten any other reprisal against any of our employeesfor seeking the assistance of a labor organization torepresent them.WE WILL NOT threaten to discriminate againstemployees because of their union activities, or in anyothermanner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organiza-tion, to form, join, or assist any labor organization, tobargain collectively through representatives of theirown choosing and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.WHITE CROSS STORES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliance withitsprovisionsmay be directedto the Board's Office, 1536Federal Building, 1000 LibertyAvenue,Pittsburgh, Penn-sylvania15222,Telephone412-644-2977.